

AMENDED AND RESTATED MASTER SHAREHOLDER AGREEMENT IN RELATION TO MATARIKI
FORESTS AUSTRALIA PTY LIMITED, MATARIKI FORESTRY GROUP AND MATARIKI FORESTS


Dated 19 February 2010


SAS Trustee Corporation
Rayonier Canterbury LLC
Rayonier New Zealand Limited
Matariki Forests Australia Pty Limited
Matariki Forestry Group
Matariki Forests
AMP Capital Investors Limited as trustee of the Infrastructure Trust No.1
AMP Capital Investors Limited as trustee of the REST Infrastructure Trust
AMP Investment Services Pty Limited as trustee of the Infrastructure Equity Fund
AMP Investment Services Pty Limited as trustee of the AMP Capital Global
Infrastructure Fund No 2
Waimarie Forests Pty Limited
Phaunos Timber Fund Limited




















LEVEL 23 IAG HOUSE 151 QUEEN STREET PO BOX 3797 AUCKLAND PHONE 64 9 921 6000 FAX
64 9 921 6001
LEVEL 25 CHIFLEY TOWER 2 CHIFLEY SQUARE SYDNEY PHONE 61292932877 FAX 6129293
2879
www.maynewetherell.com




--------------------------------------------------------------------------------






CONTENTS
1. INTERPRETATION
4
2. GOVERNANCE
10
3. DEALING IN SHARES IN HOLDCO
10
4. DEALINGS IN SHARES IN AUSCO
17
5. FURTHER PROVISIONS REGARDING DEALING IN SHARES
21
6. WARRANTIES
25
7. COMPLIANCE WITH THIS AGREEMENT AND THE CONSTITUTION
25
8. DEFAULT IN RELATION TO HOLDCO
26
9. LIQUIDATION
27
10. NOTICES TO CHH AND RNZ
27
11. GENERAL
28
 
 
SCHEDULE ONE
36
SHAREHOLDER DETAILS
36
 
 
SCHEDULE TWO
37
GOVERNANCE OF AUSCO
37
 
 
SCHEDULE THREE
42
GOVERNANCE OF HOLDCO AND ITS SUBSIDIARIES
42
 
 
SCHEDULE FOUR
49
ADDRESS DETAILS OF THE PARTIES
49
 
 
SCHEDULE FIVE
52
FORM OF ACCESSION DEED
52
 
 
SCHEDULE SIX
54
FORM OF DEED OF APPOINTMENT
54
 
 





















--------------------------------------------------------------------------------




This AGREEMENT was originally entered into on 15 July 2005, amended and restated
on each of 29 September 2005, 24 April 2006 and 10 January 2008.


PARTIES
SAS TRUSTEE CORPORATION, a statutory corporation established under the
Superannuation Administration Act 1987 (NSW) (under its former name State
Authorities Superannuation Board) and continued by the Superannuation
Administration Act 1991 (NSW) and the Superannuation Administration Act 1996
(NSW) of cl- Level 21, 83 Clarence Street, Sydney, NSW 2000, Australia (STC);
RAYONIER CANTERBURY LLC, a limited liability company incorporated in Delaware
(RCL);
RAYONIER NEW ZEALAND LIMITED, a limited liability company incorporated in New
Zealand having its registered office at Level 5, 49 Symonds Street, Auckland,
New Zealand (RNZ);
MATARIKI FORESTS AUSTRALIA PTY LIMITED, a limited liability company incorporated
in Australia, having its registered office at cl- TMF Corporate Services (Aust)
Pty Limited, Level 9, 50 Park Street, Sydney NSW 2000, Australia (Ausco);
MATARIKI FORESTRY GROUP, an unlimited liability company incorporated in New
Zealand having its registered office at Level 5, 49 Symonds Street, Auckland,
New Zealand (Holdco);
MATARIKI FORESTS, an unlimited liability company incorporated in New Zealand
having its registered office at Level 5, 49 Symonds Street, Auckland, New
Zealand (Treece);
AMP CAPITAL INVESTORS LIMITED ABN 59 001 777 501 as trustee of the
Infrastructure Trust No. 1 (ITN);
AMP CAPITAL INVESTORS LIMITED ABN 59 001 777 501 as trustee of the REST
Infrastructure Trust (RIT);
AMP INVESTMENT SERVICES PTY LIMITED as trustee of the Infrastructure Equity Fund
(IEF);
AMP INVESTMENT SERVICES PTY LIMITED as trustee of the AMP Global Infrastructure
Fund No 2 (GIF);
PHAUNOS TIMBER FUND LIMITED, a limited liability company incorporated in
Guernsey having its registered office at Arnold House, St Julian's Avenue, St
Peter Port, Guernsey GY1 3NF (Phaunos); and
WAIMARIE FORESTS PTY LIMITED, a limited liability company incorporated in
Australia having its registered address at cl- Grant Thornton, Level 17, 383
Kent Street, Sydney NSW 2000, Australia (WFL).
BACKGROUND
(A)
Holdco is the holding company for the Matariki forestry group of companies.
Treeco, a wholly owned subsidiary of Holdco, holds the assets comprising the
Matariki forest estate (Matariki Estate). The Matariki Estate is made up of
assets acquired from Carter Holt Harvey Limited and RNZ.

(B)
STC (a client of RREEF Infrastructure (RREEF), the infrastructure business of
Deutsche Asset Management (Australia) Limited), the Investor Group and RCL (a
Delaware incorporated limited liability company, wholly owned by Rayonier Inc,
(Rayonier)) have each invested in the Matariki Forestry group.

(C)
STC and the Investor Group have invested in Holdco through Ausco, an Australian
incorporated limited liability company. Rayonier has invested in Holdco through
RCL. Phaunos has invested in Holdco through its wholly owned subsidiary, WFL.

(D)
The Matariki Estate is managed by RNZ pursuant to the Management Agreements.





--------------------------------------------------------------------------------




(E)
The parties wish to enter this master shareholder agreement to record their
respective rights and obligations in relation to Ausco, Holdco and Treeco.

IT IS AGREED as follows:
1.
INTERPRETATION

1.1.
Definitions: In this agreement:

Accession Deed means a deed substantially in the form attached as schedule five.
Affiliate means, in relation to an Ausco Shareholder:
(a)
a related company of that Ausco Shareholder;

(b)
where the assets of the Ausco Shareholder are managed by a fund manager:

i.
that fund manager; and

ii.
any other client, entity, trust or scheme the assets of which are managed by
that fund manager.

(c)
where the Ausco Shareholder is a Trust or a trustee of the Trust, any custodian
of all or any of the assets of that Trust.

Auditor means the auditor of Ausco or Holdco (or a subsidiary of Holdco) for the
time being.
Ausco Acceptance Date has the meaning set out in clause 4.4.
Ausco Affected Portion has the meaning set out in clause 4.6.
Ausco Board means the board of directors of Ausco for the time being.
Ausco Buyer has the meaning set out in clause 4.5.
Ausco Constitution means the constitution of Ausco, as amended from time to
time, and in the first instance means the Replaceable Rules, as that term is
defined in the Corporations Act.
Ausco Entitlement has the meaning set out in clause 4.5
Ausco Fair Value has the meaning set out in clause 4.12.
Ausco Final Acceptance Date has the meaning set out in clause 4.5.
Ausco Non Responsive Parties has the meaning set out in clause 4.5.
Ausco Sale Interest has the meaning set out in clause 4.3(a).
Ausco Sale Notice has the meaning set out in clause 4.3.
Ausco Sale Shares has the meaning set out in clause 4.12.
Ausco Seller has the meaning set out in 4.3.
Ausco Share means any ordinary share in Ausco.
Ausco Shareholders means the holders of Ausco Shares from time to time, as
identified in Part A of schedule one.
Ausco Sister Company means, in relation to an Ausco Shareholder, means an entity
that is wholly owned (directly or indirectly) by the same holding company as
that Ausco Shareholder.




--------------------------------------------------------------------------------




Business Day means any day (other than a Saturday) when banks in Auckland, New
Zealand are open for the transaction of normal business.
CHH SPA means the agreement for the sale and purchase of the shares in and
certain related forestry assets of Carter Holt Harvey Limited between Carter
Holt Harvey Limited and Treeco dated 15 July 2005 and amended and restated on 3
October 2005.
Class means a class of Holdco Shares having attached to them identical rights,
privileges, limitations and conditions.
Class A Directors means the directors appointed in accordance with clause 2.1(a)
of schedule three.
Class B Directors means the directors appointed in accordance with clause 2.1(b)
of schedule three.
Class C Directors means the directors appointed in accordance with clause 2.1(c)
of schedule three.
Companies Act means the Companies Act 1993 (New Zealand).
Corporations Act means the Corporations Act 2001 (Australia).
Debt Commitment means, in relation to an Ausco Shareholder, RCL or Phaunos, that
party's Commitment under, and as defined in, the Investor Loan Facility.
Defaulting Holdco Shareholder has the meaning set out in clause 8.1.
Entitlement has the meaning set out in clause 5.7(c).
Event of Default has the meaning set out in clause 8.2.
Excess Sale Interest has the meaning set out in clause 5.7(f).
Group Representative means AMP Capital Investors Limited ABN 59 001 777 591 of
Level 24, 33 Alfred Street, Sydney NSW 2000, acting on behalf of the Investor
Group, or any other person from time to time notified by the members of the
Investor Group in writing.
Holdco Acceptance Date has the meaning set out in clause 3.5.
Holdco Affected Portion has the meaning set out clause 3.7.
Holdco Board means the board of directors of Holdco for the time being.
Holdco Buyer has the meaning set out in clause 3.6.
Holdco Class A Shares mean the ordinary shares in Holdco issued or to be issued
to the Holdco Class A Shareholders.
Holdco Class A Shareholders means the holders of Holdco Class A Shares from time
to time and identified as such in Part B of schedule one.
Holdco Class B Shares mean the ordinary shares in Holdco issued or to be issued
to the Holdco Class B Shareholders.
Holdco Class B Shareholders means the holders of Holdco Class B Shares from time
to time and identified as such in Part B of schedule one.
Holdco Class C Shares mean the ordinary shares in Holdco issued or to be issued
to the Holdco Class C Shareholders.




--------------------------------------------------------------------------------




Holdco Class C Shareholders means the holders of Holdco Class C Shares from time
to time and identified as such in Part B of schedule one.
Holdco Constitution means the constitution of Holdco, as amended from time to
time.
Holdco Entitlement has the meaning set out in clause 3.6.
Holdco Fair Value has the meaning set out in clause 3.15.
Holdco Final Acceptance Date has the meaning set out in clause 3.6.
Holdco Non Responsive Parties has the meaning set out in clause 3.6
Holdco Ordinary Shares means the Holdco Class A Shares, Holdco Class B Shares
and Holdco Class C Shares and any other ordinary shares in the capital of Holdco
on issue from time to time.
Holdco Redeemable Share means any redeemable share in Holdco of whatever Class,
the terms of which have been agreed by the parties.
Holdco Sale Interest has the meaning set out in clause 3.4. Holdco Sale Notice
has the meaning set out in clause 3.4. Holdco Sale Shares has the meaning set
out in clause 3.15.
Holdco Seller has the meaning set out in clause 3.4.
Holdco Share means any share in Holdco, of whatever Class.
Holdco Shareholders means the holders of Holdco Shares from time to time.
Holdco Sister Company means, in relation to a Holdco Shareholder, an entity that
is:
(a)
wholly owned (directly or indirectly) by the same holding company as that
relevant Holdco Shareholder;

(b)
a wholly owned subsidiary of that Holdco Shareholder; or

(c)
owned by the same parties that own that Holdco Shareholder.

Holdco Subscribers means the parties listed in Part C of schedule one.
Holdco Tag Along Notice has the meaning set out in clause 3.14.
Holdco Tag Along Party has the meaning set out in clause 3.14.
Indirect Interest has the meaning set out in clause 5.7(b).
Investor Group means ITN, RIT, IEF and GIF (or their respective successors or
assigns).
Investor Loan Facility means the amended and restated investor loan facility
agreement between the Ausco Shareholders, RCL, Phaunos and Treeco, dated on or
around the date of this agreement.
Management Agreements means:
(a)
the management agreement between Treeco and RNZ in relation to the management of
the Matariki Estate dated on or about 29 September 2005 (and as amended from
time to time); and

(b)
the management agreement between Matariki Forests Trading Limited and RNZ in
relation to the management of harvesting and marketing of logs dated on or about
29 September 2005 (and as amended from time to time).

Non-Defaulting Holdco Shareholder has the meaning set out in clause 8.1.




--------------------------------------------------------------------------------




Non-Participating Ausco Shareholder has the meaning set out in clause 5.7(e).
Notifying Ausco Shareholder has the meaning set out in clause 5.7(d).
Relevant Proportion means the percentage proportion of the total interest that
each of the Ausco Shareholders, RCL and WFL holds (directly or indirectly) in
Holdco from time to time as set out in part B of schedule one (updated from time
to time in accordance with clause 5.4).
RNZ Assets means the assets transferred pursuant to the RNZ SPA
RNZ SPA means the agreement for the sale and purchase of the RNZ Assets between
RNZ and Treece dated 15 July 2005 and amended and restated on 29 September 2005.
Stapled Proportions has the meaning set out in clause 3A.1.
STC Fund Assets means the right, title and interest of STC as trustee of the STC
Fund in all of the property, rights and income of the STC Fund.
STC Fund means those funds included in the definition of "STC Fund" in the
Superannuation Administration Act 1996 (NSW) and which are maintained in
accordance with section 81 and clause 22 of Schedule 3 of that Act.
Subscription Agreement means the subscription agreement between all the parties
to this agreement (with the exception of RNZ and Treeco) dated on or about the
date of this agreement.
Tag Interest has the meaning set out in clause 3.14.
Tagging Ausco Shareholder has the meaning set out in clause 5.8(b). Transferring
Ausco Shareholder has the meaning set out in clause 4.10. Transferring Holdco
Shareholder has the meaning set out in clause 3.12. Treeco Board means the board
of directors of Treeco for the time being.
Treeco Constitution means the constitution of Treeco, as amended from time to
time.
Treeco Share means any ordinary share in Treeco.
Trust has the meaning set out in clause 1.5(a).
Trustee means any person that is at any time a party to this agreement in its
capacity as trustee of a trust, other than STC.
1.2.
Interpretation: In this agreement, a reference to:

(a)
a subsidiary or holding company or related company shall be construed in
accordance with sections 2(3) and 5 of the Companies Act;

(b)
the singular includes the plural and vice versa;

(c)
a statutory provision includes a reference to:

(i)
the statutory provision as modified or re-enacted or both from time to time
(whether before or after the date of this agreement); and

(ii)
any subordinate legislation made under the statutory provision (whether before
or after the date of this agreement);

(d)
persons includes a reference to any body corporate, unincorporated association
or partnership;

(e)
a person includes a reference to that the person's legal personal
representatives or successors;





--------------------------------------------------------------------------------




(f)
a clause or schedule, unless the context otherwise requires, is a reference to a
clause or schedule to this agreement;

(g)
references to $ are to New Zealand dollars, unless otherwise specified.

1.3.
Schedules: The schedules form part of this agreement and shall have the same
force and effect as if set out in the body of this agreement, and references to
this agreement include the schedules.

1.4.
Headings: The headings in this agreement shall not affect the interpretation of
this agreement.

1.5.
Trustee Limitation:

(a)
Subject to clause 1.5(c), no Trustee will be liable to pay or satisfy any
obligations or liabilities under this agreement other than out of assets of the
relevant trust (Trust) in respect of which that Trustee has entered into this
agreement and in no circumstances will that Trustee be called upon or liable to
satisfy any of those obligations or liabilities out of its personal assets;

(b)
Subject to clause 1.5(c), each party to this agreement may only enforce its
rights against a Trustee to the extent of that Trustee's right of indemnity out
of the assets held by it in respect of the relevant Trust; and

(c)
The limitation of liability recorded in clauses 1.5(a) and (b) above shall not
apply if and to the extent that the Trustee does not have or has lost (as a
result of the Trustee's willful breach of trust, fraud or gross negligence) a
right of indemnity out of the assets held by it in respect of the relevant
Trust.

1.6.
The Investor Group:

(a)
Subject to clause 1.6(c), the Group Representative shall:

(i)
give and receive all notices and other information for and on behalf of each
member of the Investor Group under this agreement; and

(ii)
exercise the rights of each member of the Investor Group under this agreement
for and on behalf of each member of the Investor Group including, without
limitation, the right to exercise votes at a meeting of Ausco Shareholders.

(b)
Subject to clause 1.6(c), the parties to this agreement may rely on any document
signed by the Group Representative as if each member of the Investor Group had
signed it.

(c)
The Investor Group may, by notice in writing signed by each member of the
Investor Group, revoke the appointment of the Group Representative and appoint a
new Group Representative.

1.7.
STC Limitation of Liability: Each party to this agreement acknowledges that:

(a)
STC enters this agreement only in its capacity as trustee of the STC Fund and in
no other capacity. A liability arising under or in connection with this
agreement is limited, and can be enforced against STC only to the extent to
which it can be satisfied out of the STC Fund Assets out of which STC is
actually indemnified for the liability. This limitation of STC's liability
applies despite any other provision of this agreement and extends to all
liabilities and obligations of STC in any way connected with this agreement.

(b)
The parties to this agreement (other than STC) may not sue STC in any capacity
other than as trustee of the STC Fund, including to seek the appointment of a
receiver, a liquidator, an administrator or any similar person to STC or to
prove in any liquidation, administration or arrangement of or affecting STC
(except in relation to the STC Fund Assets).





--------------------------------------------------------------------------------




(c)
Clause 1.7(a) and (b) do not apply to any obligation or liability of STC to the
extent that it is not satisfied because there is a reduction in the extent of
STC's indemnification out of the STC Fund Assets as a result of fraud,
negligence or breach of trust by STC.

(d)
No attorney, agent, receiver or receiver and manager appointed in good faith has
authority to act on behalf of STC in a way which exposes STC to any personal
liability, and no act or omission of any such person will be considered fraud,
negligence or breach of trust of STC for the purpose of 1.7(c).

(e)
No act or omission of STC will be considered fraud, negligence or breach of
trust of STC for the purpose of 1.7(c) to the extent to which STC is not liable
for such act or omission by virtue of the operation of subsection 53(3) of the
Trustee Act 1925 (NSW).

2.
GOVERNANCE

2.1.
Ausco governance: Ausco shall be governed in accordance with the provisions set
out in schedule two, and otherwise in accordance with the Ausco Constitution.

2.2.
Holdco governance: Holdco shall be governed in accordance with the provisions
set out in schedule three, and otherwise in accordance with the Holdco
Constitution.

2.3.
Treeco governance: Treeco shall be governed in accordance with the provisions
set out in schedule three, and otherwise in accordance with the Treeco
Constitution.

3.
DEALING IN SHARES IN HOLDCO

3A
Interpretation: For the purpose of this clause 3, Share means a Holdco Ordinary
Share or a Holdco Redeemable Share, as the case may be.

3.1
Grant of security, etc: No Holdco Shareholder shall, except with the prior
written consent of the other Holdco Shareholders:

(a)
pledge, mortgage, charge or otherwise encumber any Share or any interest in any
Share;

(b)
grant an option over any Share, or any interest in any Share; or

(c)
enter into any agreement in respect of the votes attached to any Share

3.2
Intentionally left blank

3.3
Pre-emptive rights: Subject to clauses 3.12 to 3.13, Shares may only be
transferred in accordance with clauses 3.4 to 3.11.

3.4
Sale notice: In order for any Holdco Shareholder (Holdco Seller) to sell,
transfer or otherwise dispose of the legal or beneficial ownership of, or the
control of, any of its Shares, that Holdco Shareholder shall first give notice
(Holdco Sale Notice) to Holdco and the other Holdco Shareholders specifying:

(a)
the total number of Shares it wishes to sell, and the corresponding proportion
of its Holdco Ordinary Shares, Holdco Redeemable Shares and Debt Commitment
(which, in the case of Ausco, shall be the corresponding proportion of the Ausco
Shareholders' Debt Commitment and, in the case of WFL, shall be the
corresponding proportion of Phaunos' Debt Commitment) that it is required to
transfer with the relevant Shares pursuant to clause 5.2 and 5.2A (Holdco Sale
Interest);

(b)
the price which the Holdco Seller wishes to receive for the Holdco Sale
Interest;

(c)
each other Holdco Shareholder's pro rata entitlement which shall be verified by
Holdco within 2 Business Days of receiving the Holdco Sale Notice to that Holdco
Sale Interest which must be offered pursuant to this clause 3;





--------------------------------------------------------------------------------




(d)
with respect to the exercise of pre-emptive rights pursuant to clause 3.4 to
3.11, any other terms and conditions of the proposed sale of the Holdco Sale
Interest to Holdco Shareholders pursuant to clause 3.6 (which shall be described
sufficiently precisely to inform Holdco and the Holdco Shareholders receiving
the Holdco Sale Notice of the transaction terms relevant to any exercise by them
of the pre-emptive rights in clause 3.5 and to enable an acceptance of the offer
in the Holdco Sale Notice to constitute a binding contract); and

(e)
with respect to the exercise of tag along rights pursuant to clause 3.14, the
material terms which it would propose be included, or which it expects it might
be required to offer to a third party purchaser of the Holdco Sale Interest (and
the interest of any Holdco Tag Along Party, as applicable) in connection with
any sale under clause 3.8.

3.5
Acceptance of Holdco Sale Notice: Each Holdco Shareholder other than the Holdco
Seller may, not later than the date (Holdco Acceptance Date) 20 Business Days
after giving of the Holdco Sale Notice, give irrevocable notice to the Holdco
Seller that that Holdco Shareholder wishes to acquire its pro rata entitlement
and an indication that it will purchase a larger portion of the Holdco Sale
Interest (specifying, if applicable, the increased portion of the Holdco Sale
Interest which it wishes to acquire) if other Holdco Shareholders do not
purchase their pro rata entitlement to the Holdco Sale Interest on the terms
specified in the Holdco Sale Notice. For the avoidance of doubt, an acceptance
given pursuant to this clause must relate to at least the entire pro rata
entitlement of the accepting Holdco Shareholder to be effective.

3.6
Terms of sale: A Holdco Shareholder which gives notice to the Holdco Seller in
accordance with clause 3.5 (Holdco Buyer) that it wishes to acquire its pro rata
entitlement to the Holdco Sale Interest (Holdco Entitlement) shall be entitled
and bound (subject to this clause 3.6 and clause 3.7) to acquire that Holdco
Entitlement. If one or more Holdco Shareholders gives notice to the Holdco
Seller that it does not wish to acquire its Holdco Entitlement, or does not give
any notice within the 20 Business Day period referred to in clause 3.5 (such
Holdco Shareholders being Holdco Non Responsive Parties), the aggregate Holdco
Entitlements of the Holdco Non Responsive Parties shall be offered to those
Holdco Shareholders who accepted their Holdco Entitlement and who provided an
indication that they would purchase a larger portion of the Holdco Sale Interest
if other Holdco Shareholders declined to take up their Holdco Entitlement, pro
rata to the number of Shares they currently hold, and reoffered as necessary, so
as to exhaust these pre-emptive rights. If Holdco Buyers have given acceptances
in relation to the entire Holdco Sale Interest by the date 20 Business Days
after the Holdco Acceptance Date (Holdco Final Acceptance Date), the purchase of
the Holdco Sale Interest shall be effected at the price, and on the terms and
conditions, specified in the Holdco Sale Notice, and, subject to anything to the
contrary in the Holdco Sale Notice, on the following terms:

(a)
The sale of the Holdco Sale Interest, whether to one or more Holdco Buyer(s),
shall be conditional on the Holdco Seller or Holdco Buyer(s) obtaining any
consents required pursuant to clause 3.7. By way of example (without limitation)
if there are two Holdco Buyers in respect of a Holdco Sale Interest, and one of
those Holdco Buyers does not obtain a consent in accordance with clause 3.7,
then the Holdco Seller shall no longer be obliged to sell to the remaining
Holdco Buyer and the Holdco Sale Interest shall be re-offered in accordance with
clause 3.4.

(b)
The purchase of the Holdco Sale Interest shall be settled on the date 10
Business Days after the Holdco Acceptance Date, or (if later) the Holdco Final
Acceptance Date), or if clause 3.7 applies, 10 Business Days after the last of
the consents referred to in clause 3.7 is obtained.

(c)
If there is more than one Holdco Buyer, the purchase of the Holdco Sale Interest
by all Holdco Buyers shall be settled simultaneously.





--------------------------------------------------------------------------------




(d)
The Holdco Seller shall transfer to the Holdco Buyer good title to the Holdco
Sale Interest free of any charge or encumbrance.

(e)
On settlement of the purchase of the Holdco Sale Interest the Holdco Buyer shall
pay the purchase price to the Holdco Seller in cleared funds, and the Holdco
Seller shall deliver to the Holdco Buyer a transfer of the Holdco Sale Interest,
including an assignment of the relevant proportion of its Debt Commitment (if
any), or where Ausco is the Holdco Seller a corresponding proportion of the
Ausco Shareholders' Debt Commitment, or where WFL is the Holdco Seller a
corresponding proportion of Phaunos' Debt Commitment, in a form reasonably
acceptable to the Holdco Buyer and the Holdco Seller.

(f)
The Holdco Shareholders shall take all necessary steps to procure the Holdco
Board to cause the Holdco Buyer to be registered as holder of the Holdco Sale
Interest.

(g)
The Holdco Seller will, upon settlement of the purchase of the Holdco Sale
Interest, procure the removal of any Holdco director appointed by it (provided
that if it is entitled to appoint more than one director, and is selling some
but not all of its Holdco Shares, it shall be entitled to retain representation
on the Holdco Board, to the extent permitted by schedule three).

3.7
Consents: The Holdco Buyer(s) and the Holdco Seller shall use their reasonable
endeavours, with all due speed and diligence, to obtain all necessary consents
to the sale and purchase of any portion of the Holdco Sale Interest (Holdco
Affected Portion) for which any such consent is required, including any consent
required from any governmental or regulatory agency or authority. If any
necessary consent is:

(a)
not granted within 90 Business Days from the Holdco Acceptance Date (or, if
applicable, the Holdco Final Acceptance Date); or

(b)
granted on terms and conditions that are not reasonably acceptable to the party
affected thereby,

the Holdco Seller or any Holdco Buyer may, by notice to all Holdco Shareholders,
terminate the obligation to buy and sell the Holdco Affected Portion created by
clause 3.6, and the Holdco Affected Portion shall be re-offered in accordance
with 3.4. The 100 Business Day period to which clause 3.8 applies shall run from
the Holdco Acceptance Date (or, if applicable, the Holdco Final Acceptance Date)
applicable to the re-offer of such Holdco Affected Portion.
3.8
Sale to third parties: If the pre-emptive procedure set out in clauses 3.4 to
3.7 has been exhausted in relation to the Holdco Sale Interest and acceptances
have not been received for the entire Holdco Sale Interest (including for all or
any part of the Holdco Affected Portion following the re-offer in accordance
with clause 3.4), the Holdco Seller may, (subject to clauses 3.9, 3.10 and 5.1)
within 100 Business Days of the Holdco Acceptance Date (or, if applicable, the
Holdco Final Acceptance Date), transfer the Holdco Sale Interest to any other
person for a price not less than that, and on terms and conditions no more
favourable to the Holdco Seller than those, specified in the Holdco Sale Notice.
For the purpose of this clause:

(a)
the terms and conditions on which the Holdco Sale Interest is sold to a third
party shall not be construed as being more favourable than those in the Holdco
Sale Notice solely because those terms and conditions contain arms' length
warranties; and

(b)
each Holdco Shareholder shall provide such assistance as may reasonably be
required by the Holdco Seller for the purposes of enabling the Holdco Seller to
solicit offers for the Holdco Sale Interest including:

(i)
allowing prospective purchasers and their advisers to carry out reasonable due
diligence enquiries;





--------------------------------------------------------------------------------




(ii)
allowing the Holdco Seller to complete any offering or sale document (including
any information memorandum); and

(iii)
enabling completion of any such sale to take place.

3.9
Approval of purchaser by RCL: For so long as RCL (or any related company of RCL
or Rayonier) remains a Holdco Shareholder, no other Holdco Shareholder shall
transfer Holdco Shares to any person (other than another Holdco Shareholder)
unless that Holdco Shareholder has obtained the approval of RCL (or the relevant
related company of RCL or Rayonier holding Holdco Shares). The approval of RCL
to the proposed transfer shall only be withheld if RCL (or the relevant related
company of RCL or Rayonier holding Holdco Shares) concludes, acting reasonably
and in good faith, that the proposed transferee's business (or the business of
any related company of the proposed transferee) is the operation and/or
management of forestry interests in competition with Rayonier. RCL shall respond
to a request from the Holdco Seller for approval pursuant to this clause within
10 Business Days after receipt of that request. If RCL fails to respond within
that time, it shall be deemed to have approved the proposed purchaser. RCL's
response shall be in writing, and, if consent is withheld, shall include an
explanation of, and reasons for, that decision.

3.10
Clause to apply again: If:

(a)
the obligation to buy and sell any Holdco Affected Portion is terminated
pursuant to clause 3.7; or

(b)
the Holdco Seller proposes to sell, transfer, or otherwise dispose of the Holdco
Sale Interest outside the period referred to in clause 3.8, or at a price, or on
terms and conditions more favourable than, specified in the Holdco Sale Notice;
or

(c)
the Holdco Seller does not obtain the approval referred to in clause 3.9,

clauses 3.3 to 3.9 and this clause 3.10 shall again apply, with any necessary
modifications.
3.11
Change of control: If RCL and RNZ cease to be directly or indirectly wholly
owned subsidiaries of the same entity, then RCL shall immediately be deemed to
have given a Holdco Sale Notice offering to transfer all of its Shares at Holdco
Fair Value, and clauses 3.3 to 3.8 shall, with the necessary modifications,
apply.

3.12
Transfer to related companies: Nothing in clauses 3.2 and 3.3 shall prevent any
Holdco Shareholder (Transferring Holdco Shareholder) transferring all or some of
its Shares to a holding company or a Holdco Sister Company, and the provisions
of clauses 3.4 to 3.10 shall not apply to such transfer, provided:

(a)
where the transferor is a Holdco Shareholder other than RCL (or any related
company of RCL), it must seek approval to such transfer in accordance with
clause 3.9; and

(b)
where the transferee ceases to be a holding company or a Holdco Sister Company
of the Transferring Holdco Shareholder, the transferee shall, and the
Transferring Holdco Shareholder shall procure that, the transferee forthwith
transfers back to the Transferring Holdco Shareholder (or another holding
company or Holdco Sister Company of the Transferring Holdco Shareholder) all
Shares that it holds.

3.13
Change of corporate trustee: Where a Holdco Shareholder is a corporate trustee
or custodian of a pension fund, nothing in clause 3.3 shall prevent the Shares
held by that Holdco Shareholder being transferred to a replacement corporate
trustee or custodian of that pension fund. For the avoidance of doubt, consent
pursuant to clause 3.9 and clause 3.9A is not required for any transfer pursuant
to this clause.

3.14
Tag along right: If:

(a)
a Holdco Class A Shareholder gives a Holdco Sale Notice in respect of a number
of Holdco Class A Shares that exceeds 67% of the total Holdco Class A Shares on
issue; or





--------------------------------------------------------------------------------




(b)
a Holdco Class B Shareholder gives a Holdco Sale Notice in respect of a number
of Holdco Class B Shares that exceeds 50% of the total Holdco Class B Shares on
issue; or

(c)
a Holdco Class C Shareholder gives a Holdco Sale Notice in respect of a number
of Holdco Class C Shares that exceeds 67% of the total Holdco Class C Shares on
issue,

then any other Holdco Shareholder (Holdco Tag Along Party), may, within 10
Business Days of the Holdco Sale Notice being given, give irrevocable written
notice (Holdco Tag Along Notice) to the Holdco Seller that it wishes to require
the Holdco Seller to procure (if the Holdco Sale Interest is not purchased by
the other Holdco Shareholders) that any third party purchaser of the Holdco Sale
Interest also purchases some or all of the Shares, and any corresponding Debt
Commitment (which, in the case of Ausco and WFL, is held by the Ausco
Shareholders and Phaunos respectively) held by that Holdco Tag Along Party (Tag
Interest).
If a Holdco Seller receives a Holdco Tag Along Notice, the Holdco Seller shall
not sell the relevant Holdco Sale Interest to a third party unless the Holdco
Seller procures that third party to purchase the Tag Interest owned by the
Holdco Tag Along Party, at a price and on terms no less favourable in the
aggregate, taken as a whole, to the Holdco Tag Along Party, than those contained
in the Holdco Sale Notice. For the purpose of this clause:
(d)
the terms and conditions on which the Holdco Sale Interest is sold to a third
party shall not be construed as being less favourable solely because those terms
and conditions contain arms' length warranties or warranties, terms and
conditions described in the Holdco Sale Notice in accordance with clause
3.4(e)); and

(e)
each Holdco Shareholder shall provide such assistance as may reasonably be
required by the Holdco Seller and Holdco Tag Along Party to effect the
transaction contemplated by this clause including:

(i)
allowing the Holdco Seller to complete any offering or sale document; and

(ii)
enabling completion of any such sale to take place.

If a Holdco Tag Along Notice is given, reference in this agreement to Holdco
Seller and Holdco Sale Interest shall be deemed to be amended accordingly.
3.15
Holdco Fair Value: If it is necessary for any purpose of this agreement to
determine the fair market value of the Shares held by a Holdco Shareholder
(Holdco Sale Shares), the following provisions shall apply:

(a)
All Holdco Shareholders shall, for a period of 10 Business Days after one Holdco
Shareholder gives notice to the Holdco Shareholders requiring them to do so,
endeavour to agree on the fair market value of the Holdco Sale Shares (Holdco
FairValue).

(b)
If the Holdco Shareholders do not agree on the Holdco Fair Value within the
period of 10 Business Days referred to in clause 3.15(a), the Holdco Fair Value
shall be determined by an independent valuer agreed upon by the Holdco
Shareholders, or failing agreement on the valuer within 5 Business Days after
the end of that period, appointed on the application of any Holdco Shareholders
by the president for the time being of the New Zealand Institute of Chartered
Accountants or his or her nominee.

(c)
The person appointed as valuer under clause 3.15(b) shall:

(i)
act as an expert and not as arbitrator;

(ii)
determine the Holdco Fair Value as soon as possible, which valuation shall be
conclusive.





--------------------------------------------------------------------------------




(d)
In determining the Holdco Fair Value, the valuer shall determine the fair market
value of all of the Shares, and shall then determine the Holdco Fair Value in
question as the appropriate percentage of the value of all Holdco Shares, so
that no regard shall be had to the control of Holdco, or to any premium for
control or discount for lack of control.’

(e)
The Holdco Shareholders shall promptly and openly make available to the valuer
all information in their possession or under their control relating to Holdco to
enable the valuer to proceed with the valuation on an informed basis as to the
financial position, affairs, performance, and prospects of Holdco. In these
circumstances, RNZ shall provide the valuer with all relevant information in
this respect that it holds pursuant to the Management Agreements.

(f)
The fees and expenses of the valuer shall be paid by the Holdco Shareholders pro
rata in proportion to their holdings of Shares, or in such other manner as the
valuer may determine.

(g)
The valuer may require the parties to adhere to such adjustments to the time
frames set out in clause 3 as may be appropriate to reflect the time taken to
determine the Holdco Fair Value.

3B
ISSUE OF SHARES IN HOLDCO

3B.1
Stapled Proportions: The Holdco Board must ensure:

(a)
that the Holdco Class A Shareholders hold an equal proportion of Holdco Ordinary
Shares and Holdco Redeemable Shares, and each of the Ausco Shareholders hold a
proportion of Debt Commitment equal to their respective Relevant Proportion;

(b)
that the Holdco Class B Shareholders hold an equal proportion of Holdco Ordinary
Shares, Holdco Redeemable Shares and Debt Commitment; and

(c)
that the Holdco Class C Shareholders hold an equal proportion of Holdco Ordinary
Shares and Holdco Redeemable Shares, and Phaunos holds a proportion of Debt
Commitment equal to WFL's Relevant Proportion,

being, in each case, the Stapled Proportion.
3B.2
Classes of shares: Holdco may issue different Classes of shares in accordance
with the provisions of this agreement. Without limiting the Classes which Holdco
may issue:

(a)
each Class of shares is deemed to constitute a separate Class but, except as
expressly provided in this agreement, all the Holdco Ordinary Shares have the
same rights and privileges and are subject to the same restrictions; and

(b)
any share may be issued upon the basis that it:

i.
confers preferential rights to distributions of capital or income (or no rights
to such distributions); or

ii.
confers special, limited or conditional voting rights; or

iii.
does not confer voting rights; or

iv.
is redeemable in accordance with section 68 of the Companies Act.

3B.3
Holdco Board may issue shares and other securities: The Holdco Board may,
subject to the terms of this agreement, only issue shares, securities that are
convertible into or exchangeable for shares, or options to acquire shares
(together referred to in this clause as New Equity Securities) in accordance
with the following provisions:





--------------------------------------------------------------------------------




(a)
Subject to any special rights or restrictions attaching to any existing shares,
all New Equity Securities must be offered to all Holdco Shareholders in
proportion to each Holdco Shareholder's Stapled Proportion.

(b)
Subject to sub-clause (c) below, the offer must be made by written notice to
each Shareholder stating:

i.
the number of New Equity Securities to which that Holdco Shareholder is
entitled;

ii.
the Class or Classes of which the New Equity Securities will form part, and in
the case of securities convertible into, or exchangeable for, shares, the Class
of which those shares will upon issue form part;

iii.
the consideration for which the New Equity Securities will be issued and the
terms on which they will be issued;

iv.
the time (not being less than 10 days nor more than 28 days) within which the
offer, if not accepted, will be deemed to be declined;

v.
that any Holdco Shareholder who wishes to acquire New Equity Securities in
excess of that Holdco Shareholder's entitlement must, when accepting the offer,
state the number of excess New Equity Securities which that Holdco Shareholder
wishes to acquire;

vi.
that any unclaimed New Equity Securities will be used for satisfying the
requests for excess New Equity Securities, upon the basis that the New Equity
Securities not claimed by any Holdco Shareholder will be allocated first to the
other Holdco Shareholders who have requested excess New Equity Securities, in
proportion to that Holdco Shareholder's Stapled Proportion, provided that no
Holdco Shareholder shall be allocated more excess New Equity Securities than the
number which that Holdco Shareholder has requested;

vii.
that if, thereafter, any New Equity Securities remain unallocated, the Holdco
Board may offer them to any person whom the Holdco Board is prepared to register
as a Holdco Shareholder provided that the consideration and terms of issue are
no more advantageous to that person than those offered to the Holdco
Shareholders; and

viii.
Securities must increase their holding of Holdco Ordinary Shares, Holdco
Redeemable Shares and/or Debt Commitment (as may be the case) in order to
maintain their Stapled Proportion, provided that:

(A)
where the Holdco Class A Shareholders accept the offer of New Equity Securities,
the Ausco Shareholders shall be required to increase their Debt Commitment; and

(B)
where the Holdco Class C Shareholders accept the offer of New Equity Securities,
Phaunos shall be required to increase its Debt Commitment,

in each case by an equal proportion to the Relevant Proportion they will hold
following the issue of New Equity Securities to the Holdco Class A Shareholders
or Holdco Class C Shareholders as the case may be.
(c)
The New Equity Securities offered to each Holdco Shareholder shall be of a Class
or Classes already held by that Holdco Shareholder. For these purposes, any
excess New Equity Securities offered pursuant to clause 3A.3(b)(vi) shall, on
issue, be issued as Holdco Shares of the Class or Classes already held by the
relevant Holdco Shareholder. New Equity Securities which are convertible or
exchangeable into Holdco Shares shall be convertible or exchangeable into Holdco
Shares of a Class





--------------------------------------------------------------------------------




or Classes already held by the relevant Holdco Shareholder (unless those New
Equity Securities are convertible or exchangeable into a new Class of Holdco
Shares).
(d)
Notwithstanding the provisions of sub-clauses (a) and (b) and (c), but subject
always to the provisions of schedule 3 of this agreement, the Holdco Board may
issue New Equity Securities to such persons and on such terms as it thinks fit.

(e)
If any holders of securities in Holdco other than Holdco Shares are entitled by
the terms of issue of those securities to participate in any issue of New Equity
Securities, the provisions of this clause shall be appropriately modified to
take account of such entitlement.

4.
DEALINGS IN SHARES IN AUSCO

4.1
Grant of security, etc: No Ausco Shareholder shall, except with the prior
written consent of the other Ausco Shareholders:

(a)
pledge, mortgage, charge or otherwise encumber any Ausco Share or any interest
in any Ausco Share;

(b)
grant an option over any Ausco Share, or any interest in any Ausco Share; or

(c)
enter into any agreement in respect of the votes attached to any Ausco Share.

4.2
Pre-emptive rights: Subject to clauses 4.8 to 4.11, Ausco Shares may only be
transferred in accordance with clauses 4.3 to 4.7.

4.3
Sale notice: In order for any Ausco Shareholder (Ausco Seller) to sell, transfer
or otherwise dispose of the legal or beneficial ownership of, or the control of,
any of its Shares, that Ausco Shareholder shall first give notice (Ausco Sale
Notice) to Ausco and the other Ausco Shareholders specifying:

(a)
the total number of Ausco Shares it wishes to sell, and the corresponding
proportion of its Debt Commitment that it is required to transfer with the
relevant Ausco Shares pursuant to clauses 5.2 and 5.2A (Ausco Sale Interest);

(b)
the price which the Ausco Seller wishes to receive for the Ausco Sale Interest;

(c)
each other Ausco Shareholder's pro rata entitlement to that Ausco Sale Interest
which must be offered pursuant to this clause 4;

(d)
any other terms and conditions of the proposed sale of the Ausco Sale Interest
(which shall be described sufficiently precisely to enable an acceptance of the
offer in the Ausco Sale Notice to constitute a binding contract).

4.4
Acceptance of Ausco Sale Notice: Each Ausco Shareholder other than the Ausco
Seller may, not later than the date (Ausco Acceptance Date) 20 Business Days
after giving of the Ausco Sale Notice, give irrevocable notice to the Ausco
Seller that that Ausco Shareholder wishes to acquire its pro rata entitlement
and an indication that it will purchase a larger portion of the Ausco Sale
Interest (specifying, if applicable, the increased portion of the Holdco Sale
Interest which it wishes to acquire) if other Ausco Shareholders do not purchase
their pro rata entitlement to the Ausco Sale Interest on the terms specified in
the Ausco Sale Notice. For the avoidance of doubt, an acceptance given pursuant
to this clause must relate to at least the entire pro rata entitlement of the
accepting Ausco Shareholder to be effective.

4.5
Terms of sale: An Ausco Shareholder which gives notice to the Ausco Seller in
accordance with clause 4.3 (Ausco Buyer) that it wishes to acquire its pro rata
entitlement to the Ausco Sale Interest (Ausco Entitlement) shall be entitled and
bound (subject to this clause 4.5 and clause 4.6) to acquire that Ausco





--------------------------------------------------------------------------------




Entitlement. If one of more Ausco Shareholders gives notice to the Ausco Seller
that it does not wish to acquire its Ausco Entitlement, or does not give any
notice within the 20 Business Day period referred to in clause 4.4 (such Ausco
Shareholders being Ausco Non Responsive Parties), the aggregate Ausco
Entitlements of the Ausco Non Responsive Parties shall be offered to those Ausco
Shareholders who accepted their Ausco Entitlement and who provided an indication
that they would purchase a larger portion of the Ausco Sale Interest if other
Ausco Shareholders declined to take up their Ausco Entitlement, pro rata to the
number of Ausco Shares they currently hold, and reoffered as necessary, so as to
exhaust these pre-emptive rights. If Ausco Buyers have given acceptances in
relation to the entire Ausco Sale Interest by the date 20 Business Days after
the Ausco Acceptance Date (Ausco Final Acceptance Date), the purchase of the
Ausco Sale Interest shall be effected at the price, and on the terms and
conditions, specified in the Ausco Sale Notice, and, subject to anything to the
contrary in the Ausco Sale Notice, on the following terms:
(a)
The sale of the Ausco Sale Interest, whether to one or more Ausco Buyer(s),
shall be conditional on the Ausco Seller or Ausco Buyer(s) obtaining any
consents required pursuant to clause 4.6. By way of example (without limitation)
if there are two Ausco Buyers in respect of an Ausco Sale Interest, and one of
those Ausco Buyers does not obtain a consent in accordance with clause 4.6, then
the Ausco Seller shall no longer be obliged to sell to the remaining Ausco Buyer
and the Ausco Sale Interest shall be re-offered in accordance with clause 4.3.

(b)
The purchase of the Ausco Sale Interest shall be settled on the date 10 Business
Days after the Ausco Acceptance Date (or the Ausco Final Acceptance Date), or if
clause 4.6 applies, 10 Business Days after the last of the consents referred to
in clause 4.6 is obtained.

(c)
If there is more than one Ausco Buyer, the purchase of the Ausco Sale Interest
by all Ausco Buyers shall be settled simultaneously.

(d)
The Ausco Seller shall transfer to the Ausco Buyer good title to the Ausco Sale
Interest free of any charge or encumbrance.

(e)
On settlement of the purchase of the Ausco Sale Interest the Ausco Buyer shall
pay the purchase price to the Ausco Seller in cleared funds, and the Ausco
Seller shall deliver to the Ausco Buyer a transfer of the Ausco Sale Interest,
including an assignment of the relevant proportion of its Debt Commitment (if
any), in a form reasonably acceptable to the Ausco Buyer and the Ausco Seller.

(f)
The Ausco Shareholders shall take all necessary steps to procure the Ausco Board
to cause the Ausco Buyer to be registered as holder of the Ausco Sale Interest.

(g)
The Ausco Seller will, upon settlement of the purchase of the Ausco Sale
Interest, procure the removal of any Ausco director appointed by it (provided
that if it is entitled to appoint more than one director, and is selling some
but not all of its Ausco Shares, it shall be entitled to retain representation
on the Ausco Board, to the extent permitted by schedule two).

4.6
Consents: The Ausco Buyer(s) and the Ausco Seller shall use their reasonable
endeavours, with all due speed and diligence, to obtain all necessary consents
to the sale and purchase of any portion of the Ausco Sale Interest (Ausco
Affected Portion) for which any such consent is required, including any consent
required from any governmental or regulatory agency or authority. If any
necessary consent is:

(a)
not granted within 90 Business Days from the Ausco Acceptance Date (or, if
applicable, the Ausco Final Acceptance Date); or

(b)
granted on terms and conditions that are not reasonably acceptable to the party
affected thereby,

the Ausco Seller or any Ausco Buyer may, by notice to all Ausco Shareholders,
terminate the obligation to buy and sell the Ausco Affected Portion created by
clause 4.6, and the Ausco Affected Portion shall be




--------------------------------------------------------------------------------




re-offered in accordance with 4.3. The 100 Business Day period to which clause
4.7 applies shall run from the Ausco Acceptance Date (or, if applicable, the
Ausco Final Acceptance Date) applicable to the re-offer of such Ausco Affected
Portion).
4.7
Sale to third parties: If the pre-emptive procedure set out in clauses 4.3 to
4.6 has been exhausted in relation to the Ausco Sale Interest and acceptances
(including for all or any part of the Holdco Affected Portion following the
re-offer in accordance with clause 4.3) have not been received for the entire
Ausco Sale Interest, the Ausco Seller may, (subject to clauses 4.8 and 5.1)
within 100 Business Days of the Ausco Acceptance Date (or, if applicable, the
Ausco Final Acceptance Date), transfer the Ausco Sale Interest to any other
person for a price not less than that, and on terms and conditions no more
favourable to the Ausco Seller than those, specified in the Ausco Sale Notice.
For the purpose of this clause:

(a)
the terms and conditions on which the Ausco Sale Interest is sold to a third
party shall not be construed as being more favourable than those in the Ausco
Sale Notice solely because those terms and conditions contain arms' length
warranties; and

(b)
each Ausco Shareholder shall provide such assistance as may reasonably be
required by the Ausco Seller for the purposes of enabling the Ausco Seller to
solicit offers for the Ausco Sale Interest including:

i.
allowing prospective purchasers and their advisers to carry out reasonable due
diligence enquiries;

ii.
allowing the Ausco Seller to complete any offering or sale document (including
any information memorandum); and

iii.
enabling completion of any such sale to take place.

4.8
Approval of transferee of Ausco Shares: For so long as RCL (or any related party
of RCL or Rayonier) remains a Holdco Shareholder, no Ausco Shareholder shall
transfer any of its Ausco Shares to any person (other than another Ausco
Shareholder) unless that Ausco Shareholder has obtained the approval of RCL (or
the relevant related party of RCL or Rayonier holding Holdco Shares). The
approval of RCL to the proposed transfer shall only be withheld if RCL (or the
relevant related party of RCL or Rayonier holding Holdco Shares) concludes,
acting reasonably and in good faith, that the proposed transferee's business (or
the business of any related company of the proposed transferee) is the operation
and/or management of forestry interests in competition with Rayonier. RCL shall
respond to a request from an Ausco Shareholder for approval pursuant to this
clause within 10 Business Days after receipt of that request. If RCL fails to
respond within that time, it shall be deemed to have approved the proposed
purchaser. RCL's response shall be in writing, and, if consent is withheld,
shall include an explanation of, and reasons for, that decision.

4.9
Clause to apply again: If:

(a)
the obligation to buy and sell any Ausco Affected Portion is terminated pursuant
to clause 4.6; or

(b)
the Ausco Seller proposes to sell, transfer, or otherwise dispose of the Ausco
Sale Interest outside the period referred to in clause 4.7, or at a price, or on
terms and conditions more favourable than, specified in the Ausco Sale Notice;
or

(c)
the Ausco Seller does not obtain the approval referred to in clause 4.8;

clauses 4.2 to 4.8 and this clause 4.9 shall again apply, with any necessary
modifications.






--------------------------------------------------------------------------------




4.10
Transfer to related companies: Nothing in clauses 4.1 and 4.2 shall prevent any
Ausco Shareholder (Transferring Ausco Shareholder) transferring all or some of
its Ausco Shares to an Ausco Sister Company or an Affiliate provided:

(a)
it must seek approval to such transfer in accordance with clause 4.8; and

(b)
where the transferee ceases to be an Ausco Sister Company or an Affiliate of the
Transferring Ausco Shareholder, the transferee shall, and the Transferring Ausco
Shareholder shall procure that, the transferee forthwith transfers back to the
Transferring Ausco Shareholder (or another Ausco Sister Company or Affiliate of
the Transferring Ausco Shareholder) all Ausco Shares that it holds.

4.11
Change of corporate trustee: Where an Ausco Shareholder is a corporate trustee
or custodian of a pension fund or a Trust, nothing in clauses 4.1 or clause 4.2
shall prevent the Ausco Shares held by that Ausco Shareholder being transferred
to a replacement corporate trustee or custodian of that pension fund or Trust.
For the avoidance of doubt, consent pursuant to clause 4.8 is not required for
any transfer pursuant to this clause.

4.12
Ausco Fair Value: If it is necessary for any purpose of this agreement to
determine the fair market value of the Ausco Shares held by an Ausco Shareholder
(Ausco Sale Shares), the following provisions shall apply:

(a)
All Ausco Shareholders shall, for a period of 10 Business Days after one Ausco
Shareholder gives notice to the Ausco Shareholders requiring them to do so,
endeavour to agree on the fair market value of the Ausco Sale Shares (Ausco Fair
Value).

(b)
If the Ausco Shareholders do not agree on the Ausco Fair Value within the period
of 10 Business Days referred to in clause 4.12(a), the Ausco Fair Value shall be
determined by an independent valuer agreed upon by the Ausco Shareholders, or
failing agreement on the valuer within 5 Business Days after the end of that
period, appointed on the application of any Ausco Shareholders by the president
for the time being of the Institute of Chartered Accountants of New Zealand or
his or her nominee.

(c)
The person appointed as valuer under clause 4.12(b) shall:

i.
act as an expert and not as arbitrator;

ii.
determine the Ausco Fair Value as soon as possible, which valuation shall be
conclusive.

(d)
In determining the Ausco Fair Value, the valuer shall determine the fair market
value of all of the Ausco Shares, and shall then determine the Ausco Fair Market
Value in question as the appropriate percentage of the value of all Ausco
Shares, so that no regard shall be had to the control of Ausco, or to any
premium for control or discount for lack of control.

(e)
The Ausco Shareholders shall promptly and openly make available to the valuer
all information in their possession or under their control relating to Ausco to
enable the valuer to proceed with the valuation on an informed basis as to the
financial position, affairs, performance, and prospects of Ausco. In these
circumstances, RNZ shall provide the valuer with all relevant information in
this respect that it holds pursuant to the Management Agreements.

(f)
The fees and expenses of the valuer shall be paid by the Ausco Shareholders pro
rata in proportion to their holdings of Ausco Shares, or in such other manner as
the valuer may determine.

(g)
The valuer may require the parties to adhere to such adjustments to the time
frames set out in clause 4 as may be appropriate to reflect the time taken to
determine the Ausco Fair Value.





--------------------------------------------------------------------------------




5.
FURTHER PROVISIONS REGARDING DEALING IN SHARES

5.1
Accession Deed: If:

(a)
an Ausco Shareholder transfers the legal or beneficial ownership of any Ausco
Shares to any party (other than to a party who has already signed this agreement
or an Accession Deed); or

(b)
a Holdco Shareholder transfers the legal or beneficial ownership of any Holdco
Shares to any party (other than to a party who has already signed this agreement
or an Accession Deed), that Holdco Shareholder or Ausco Shareholder, as the case
may be, shall procure that the relevant transferee validly executes an Accession
Deed, and delivers a copy of that Accession Deed to each party to this
agreement.

5.2
Stapling of interest under Investor Loan Facility: Subject to any variation of
the terms below in the Investor Loan Facility:

(a)
no Ausco Shareholder shall transfer all or any of its Ausco Shares without
transferring a corresponding proportion of its Debt Commitment, in accordance
with clause 10.6 of the Investor Loan Facility; and

(b)
no Holdco Shareholder shall transfer all or any of its Holdco Shares without
transferring a corresponding proportion of its Debt Commitment, or:

i.
where Ausco is the transferring Holdco Shareholder, procuring transfer of a
corresponding proportion of the Ausco Shareholders' Debt Commitment, in
accordance with clause 10.6 of the Investor Loan Facility; or

ii.
where WFL is the transferring Holdco Shareholder, procuring transfer of a
corresponding proportion of Phaunos' Debt Commitment, in accordance with clause
10.6 of the Investor Loan Facility.

5.2A Stapling of Holdco Ordinary Shares with Holdco Redeemable Shares: No Holdco
Shareholder shall transfer legal or beneficial ownership to all or any of its
Holdco Ordinary Shares without transferring a corresponding proportion of its
Holdco Redeemable Shares and vice versa.
5.3
Registration of transfers:

(a)
The Ausco Shareholders shall procure that the Ausco Board does not register a
transfer of Ausco Shares unless such transfer has been carried out in accordance
with clauses 4.1 to 4.12, clauses 5.1 and 5.2, the requirements of the
Corporations Act and the Ausco Constitution.

(b)
The Holdco Shareholders shall procure that the Holdco Board does not register a
transfer of Holdco Ordinary Shares or Holdco Redeemable Shares unless such
transfer has been carried out in accordance with clauses 3.2 to 3.15, clauses
5.1, 5.2 and 5.2A and the requirements of the Companies Act and the Holdco
Constitution.

5.4
Board to procure amendment to schedule one: As soon as is practicable after the
registration of a transfer of Ausco Shares or Holdco Shares pursuant to clause
5.3, the Ausco Board or the Holdco Board (as the case may be) shall procure an
amendment to schedule one reflecting the consequential changes to the identities
and shareholdings of the shareholders referred to in that schedule. Upon
delivery of that amended schedule to all parties, that amended schedule shall be
deemed to be a variation to this agreement.

5.5
Investment management agreements: For the avoidance of doubt, nothing in this
agreement shall be construed to preclude an Ausco Shareholder or Holdco
Shareholder entering into an investment management agreement in relation to its
investment in the Matariki group of companies with any investment manager.





--------------------------------------------------------------------------------




5.6
Liability of transferring shareholders: Except to the extent required by law,
each Holdco Shareholder or Ausco Shareholder which transfers its entire holding
of Holdco Shares or Ausco Shares (as the case may be) to another party, in
accordance with the terms of this agreement, shall be deemed released by all
other parties hereto from all liability under this agreement from the date of
that transfer (except in relation to any prior breach of this agreement by the
transferor) and shall no longer be a party to this agreement.

5.7
Consent to issue of Ausco Shares: The Ausco Shareholders acknowledge as follows:

(a)
Pursuant to the pre-emptive provisions set out in clauses 3B.3, 3.4 to 3.7,
Ausco may be offered the right to subscribe for, or acquire, further Holdco
Shares.

(b)
When the pre-emptive provisions have been triggered pursuant to clause 3B.3 or
3.4, Ausco shall seek written instructions from each Ausco Shareholder as to
whether it wishes to increase its indirect holding in Holdco (Indirect Interest)
by procuring that Ausco purchases its Holdco Entitlement offered in the relevant
Holdco Sale Notice or the equivalent in relation to New Equity Securities
offered under clause 3B.3.

(c)
Subject to clause 5.7(f), each Ausco Shareholder shall be entitled to increase
its Indirect Interest by procuring that Ausco purchases such proportion of
Ausco's Holdco Entitlement, or the equivalent in relation to New Equity
Securities offered under clause 3B.3, as reflects that Ausco Shareholder's
holding in Ausco (Entitlement).

(d)
Each Ausco Shareholder who gives notice that it wishes to increase its Indirect
Interest pursuant to clause 5.7(b) (Notifying Ausco Shareholder) may advise
Ausco that it wishes to increase its Indirect Interest by more than its
Entitlement.

(e)
If an Ausco Shareholder (Non-Participating Ausco Shareholder) does not wish to
increase its Indirect Interest in accordance with this clause 5.7, Ausco shall
offer the Non-Participating Ausco Shareholder's Entitlement to those Ausco
Shareholders who indicated that they would take up more than their Entitlement
pursuant to clause 5.7(d), pro-rata in proportion to those parties' shareholding
in Ausco (ignoring the respective holdings of the Non­ Participating Ausco
Shareholder and any Ausco Shareholder that did not indicate that it would take
up more than its Entitlement pursuant to clause 5.7(d)).

(f)
If the Ausco Shareholders wish to increase their Indirect Interests in Holdco to
a sufficient level that Ausco has been authorised to purchase all of its Holdco
Entitlement or the equivalent, in relation to New Equity Securities offered
under clause 3B.3, it shall give notice to the relevant Holdco Seller pursuant
to clause 3.5, or to Holdco pursuant to clause 3B.3(b)(v), that it wishes to
purchase its pro-rata entitlement of the relevant Holdco Sale Interest or the
New Equity Securities (as the case may be). If one or more Ausco Shareholders
have indicated (pursuant to clause 5.7(d)) that they wish to increase their
Indirect Interest by more than their Entitlement, Ausco may (at its sole
discretion) elect to give notice (pursuant to clause 3.5 or clause 3B.3, as the
case may be) that it wishes to acquire more than its pro-rata entitlement of the
relevant Holdco Sale Interest or the New Equity Securities (Excess Sale
Interest).

(g)
Immediately prior to or contemporaneous with the settlement of the sale of the
relevant Holdco Sale Interest in accordance with clause 3.6 or the issue of New
Equity Securities in accordance with clause 3B.3, Ausco shall procure the
selective issue by Ausco to the Notifying Ausco Shareholders of such number of
Ausco Shares as will be required to reflect the increased percentage proportion
of the Notifying Ausco Shareholders' Indirect Interest. To the extent that Ausco
acquires the Excess Sale Interest, the Indirect Interest of those Ausco
Shareholders that indicated that they would take up more than their Entitlement
pursuant to clause 5.7(d) shall be increased to reflect the Excess Sale
Interest, pro-rata in proportion to those parties' shareholding in Ausco
(ignoring the respective





--------------------------------------------------------------------------------




holdings of any Non-Participating Ausco Shareholder and any Ausco Shareholder
that did not indicate that it would take up more than its Entitlement pursuant
to clause 5.7(d)). The aggregate issue price for the Ausco Shares issued
pursuant to this clause 5.7(g) shall equal the aggregate consideration payable
by Ausco for the relevant Holdco Sale Interest or New Equity Securities (and the
Excess Sale Interest, if applicable) pursuant to clause 3.6 or 3B.3 (as the case
may be).
(h)
Each Ausco Shareholder hereby:

i.
consents, pursuant to this agreement, to the selective issue of Ausco Shares to
a Notifying Ausco Shareholder pursuant to this clause 5.7,

ii.
appoints Ausco as its attorney to do any and all things necessary (including
execution and delivery of any document) required to give effect to any such
selective issue of Ausco Shares; and

iii.
agrees to do such further and other things as may be necessary to give effect to
any such selective issue of Ausco Shares.

5.8
Consent to buyback of Ausco Shares: The Ausco Shareholders acknowledge as
follows:

(a)
Pursuant to clause 3.14, Ausco may elect to exercise its tag-along right in
respect of some or all of the Holdco Shares held by it.

(b)
In circumstances where the tag-along right has been triggered pursuant to clause
3.14, and an Ausco Shareholder (Tagging Ausco Shareholder) has indicated to
Ausco that it wishes to dispose of its Indirect Interest, Ausco will:

i.
exercise the tag-along right in respect of such percentage of Holdco Shares as
will reflect the proposed disposal of the Tagging Ausco Shareholder's Indirect
Interest; and

ii.
procure the selective buyback by Ausco of the Tagging Ausco Shareholder's Ausco
Shares.

For the avoidance of doubt, a Tagging Ausco Shareholder may only dispose of all
(and not some only) of its Indirect Interest pursuant to this clause 5.8.
(c)
Each Ausco Shareholder hereby:

i.
agrees to grant its consent, pursuant to section 257D of the Corporations Act,
and this agreement, to a selective buyback by Ausco of the Ausco Shares held by
a Tagging Ausco Shareholder pursuant to this clause 5.8;

ii.
appoints Ausco as its attorney to do any and all things necessary (including
execution and delivery of any document) required to give effect to any such
selective buyback of Ausco Shares; and

iii.
agrees to do such further and other things as may be necessary to give effect to
any such selective buyback of Ausco Shares.

5.9
Waiver of pre-emptive rights on certain transfers: If:

(a)
WFL has any successful warranty claims under the Subscription Agreement; and

(b)
all relevant parties agree, pursuant to the Subscription Agreement, that any
such warranty claims will be satisfied by way of a transfer from Ausco
Shareholders, Ausco and / or RCL, to WFL (or Phaunos, as appropriate), of Ausco
Shares and/or Holdco Shares together with the corresponding portion of Debt
Commitment (held, in Ausco's case, by the Ausco Shareholders),





--------------------------------------------------------------------------------




then such transfers will not be subject to the pre-emptive rights process
otherwise provided for under this agreement in respect of either Holdco Shares,
Ausco Shares or their corresponding portion of the Debt Commitment.
6.
WARRANTIES

6.1
Warranties of each party: Each party to this agreement warrants to each other
party as follows:

(a)
It is not aware of any circumstance which might reasonably be expected
materially and adversely to affect its entry into this agreement.

(b)
It has the legal right and power to enter into this agreement and to consummate
the transactions contemplated under this agreement on and subject to the terms
and conditions of this agreement.

(c)
The execution, delivery and performance of this agreement by it has been duly
and validly authorised and this agreement is a valid and binding agreement of it
enforceable in accordance with its terms.

(d)
This agreement will not conflict with, or result in a breach of, the terms,
conditions or provisions of its constitutional documents or any instrument or
agreement to which it is a party or by which it may be bound, or which
constitutes (with or without the passage of time, the giving of notice, or both)
a default under any such instrument or agreement, or results in the acceleration
of any indebtedness or the imposition of any penalty or charge.

(e)
No further authorisation, consent or approval of any person is required as a
condition to the validity of this agreement or to give effect to the
transactions contemplated under this agreement.

7.
COMPLIANCE WITH THIS AGREEMENT AND THE CONSTITUTION

7.1
Ausco Shareholders: Each Ausco Shareholder undertakes to the other Ausco
Shareholders that it shall:

(a)
take all practicable steps including, without limitation, the exercise of votes
it directly or indirectly controls at meetings of the Ausco Board and Ausco
Shareholder meetings of Ausco to ensure that the terms of this agreement are
complied with and to procure that the Ausco Board and Ausco complies with its
obligations and that it shall do all such other acts and things as may be
necessary or desirable to implement this agreement;

(b)
comply fully and promptly with the provisions of the Ausco Constitution so that
each and every provision of the Ausco Constitution (subject to clause 12.1)
shall be enforceable by the Ausco Shareholders as between themselves in whatever
capacity.

7.2
Holdco Shareholders: Each Holdco Shareholder undertakes to the other Holdco
Shareholders that it shall:

(a)
take all practicable steps including, without limitation, the exercise of votes
it directly or indirectly controls at meetings of the Holdco Board and Holdco
Shareholder meetings of Holdco to ensure that the terms of this agreement are
complied with and to procure that the Holdco Board and Holdco complies with its
obligations and that it shall do all such other acts and things as may be
necessary or desirable to implement this agreement;

(b)
comply fully and promptly with the provisions of the Holdco Constitution so that
each and every provision of the Holdco Constitution (subject to clause 12.1)
shall be enforceable by the Holdco Shareholders as between themselves in
whatever capacity.









--------------------------------------------------------------------------------




8.
DEFAULT IN RELATION TO HOLDCO

8.1
Procedure on Event of Default: If an Event of Default occurs in relation to a
Holdco Shareholder (Defaulting Holdco Shareholder), the non defaulting
Shareholders (Non­ Defaulting Holdco Shareholders) may (if the Non-Defaulting
Holdco Shareholders agree unanimously) require that:

(a)
If the Event of Default occurs (however arising) and:

i.
the breach or failure is capable of remedy, until the breach or failure is
remedied; or

ii.
the breach of failure is not capable of remedy, pending completion of the action
contemplated by clauses 8.1(b) or 8.1(c),

the voting rights of the Defaulting Holdco Shareholder are deemed suspended;
(b)
the Defaulting Holdco Shareholder shall be deemed to have given a Holdco Sale
Notice in accordance with clause 3.4 in relation to all of its Holdco Shares and
Debt Commitment, or in the event that Ausco is the Defaulting Holdco
Shareholder, all of the Ausco Shareholders' Debt Commitment, or in the event
that WFL is the Defaulting Shareholder, all of Phaunos' Debt Commitment, at
Holdco Fair Value (in which case the Holdco Board shall be authorised to give
all notices and take all actions required in relation to that Holdco Sale
Notice); or

(c)
Holdco is liquidated.

8.2
Definition: An Event of Default occurs in respect of a Holdco Shareholder if:

(a)
that Holdco Shareholder commits any material breach of or fails to observe any
of the material obligations under this agreement and (where such breach or
failure is capable of remedy) does not remedy that breach or failure within 20
Business Days of receiving written notice from the Non-Defaulting Holdco
Shareholders specifying the breach or failure and requiring the remedy of the
breach or failure;

(b)
that Holdco Shareholder ceases or threatens to cease to carry on all or
substantially all of its business or operations;

(c)
an order is made, or a resolution is passed, for the dissolution of that Holdco
Shareholder;

(d)
an encumbrancer takes possession or a liquidator, provisional liquidator,
trustee, receiver, receiver and manager, inspector appointed under any companies
or securities legislation, or similar official, is appointed in respect of that
Holdco Shareholder;

(e)
any step is taken to appoint or with a view to appointing a statutory manager
(including the making of any recommendation in that regard by the Securities
Commission) under the Corporations (Investigation and Management) Act 1989 in
respect of that Holdco Shareholder, or it is declared at risk pursuant to that
Act;

(f)
a distress, attachment or other execution is levied or enforced upon or
commenced against any of the material assets of that Holdco Shareholder and is
not discharged or stayed within 10 Business Days;

(g)
that Holdco Shareholder is unable to pay its debts when due, or is deemed unable
to pay its debts under any law, or enters into dealings with any of its
creditors with a view to avoiding or in expectation of insolvency, or makes a
general assignment or an arrangement or composition with or for the benefit of
any of its creditors, or stops or threatens to stop payments generally; or





--------------------------------------------------------------------------------




(h)
anything analogous, or having a substantially similar effect, to anything
referred to in paragraphs (b) to (g) inclusive occurs in relation to that Holdco
Shareholder under the laws of a jurisdiction other than New Zealand.

8.3
Cross Indemnity: To the extent that an Event of Default as described in clause
8.2 is due to a breach by an Ausco Shareholder (Breaching Party) of its
obligations under this agreement and the Ausco Constitution, then the Breaching
Party or the Breaching Parties, as the case may be, agree to indemnify the non
breaching Ausco Shareholders for any losses, expenses or liabilities sustained
or incurred by the non breaching Ausco Shareholders as a result of the
occurrence of that Event of Default.

8.4
Other remedies: Clause 8.1 is without prejudice to any other right, power or
remedy under this agreement, at law, or otherwise, that any Holdco Shareholder
has in respect of a default by any other Holdco Shareholder.

9.
LIQUIDATION

9.1
Procedure on liquidation: If pursuant to any provision of this agreement Holdco
is required to be liquidated, the Holdco Shareholders shall without delay take
all necessary steps to ensure that a special resolution of shareholders of
Holdco is passed appointing as liquidator of Holdco a person agreed by the
Holdco Shareholders, or failing agreement, chosen on the application of any
Holdco Shareholder by the president for the time being of the New Zealand
Institute of Chartered Accountants or his or her nominee.

10.
NOTICES TO CHH AND RNZ

10.1
Notices and approvals: No party to this agreement will purport to give any
notice, or exercise any approval, discretion or right of waiver, pursuant to the
CHH SPA or the RNZ SPA (other than RNZ in its capacity as seller of the RNZ
Assets), without the prior written approval of Rayonier and Ausco. This clause
is intended to confer a benefit upon Rayonier which may be enforced by Rayonier.

11.
GENERAL

11.1
Conflicting provisions: If there is any conflict or inconsistency between the
provisions of this agreement and the Ausco Constitution, the Holdco Constitution
or the Treece Constitution, as the case may be, this agreement shall prevail.

11.2
Termination: This agreement may be terminated upon the written agreement of all
parties.

11.3
Payments free and clear: All amounts payable by one party to another pursuant to
this agreement shall be paid free and clear of and, except to the extent
required by law, without any deduction or withholding on account of any tax. If
any party is required by law to make any deduction or withholding from any
amount it is required to pay pursuant to this agreement, then that party shall
increase the relevant payment to ensure that the recipient receives a net amount
equal to the amount it would have received had no such deduction or withholding
been made.

11.4
Confidentiality: Each party shall at all times keep confidential, treat as
privileged, and not directly or indirectly make any disclosure or use, or allow
any disclosure or use to be made, of any provision of this agreement or of any
information relating to any provision, or the subject matter, of this agreement,
or any information directly or indirectly obtained from another party under or
in connection with this agreement, except to the extent:

(a)
required by law;

(b)
to satisfy the reporting requirements of any related company or other member of
its group;

(c)
necessary to satisfy the requirements of any applicable stock exchange; or





--------------------------------------------------------------------------------




(d)
necessary to obtain the benefit of, or to carry out obligations under, this
agreement;

(e)
that the information is or becomes available in the public domain without breach
by a party of its confidentiality obligations under this clause or at law; or

(f)
that disclosure is made to a proposed third party purchaser of Holdco Shares or
the Matariki Estate, which has entered into an appropriate confidentiality
agreement to the satisfaction of Holdco.

12.4A Announcements: If a party (Disclosing Party) is required by law or by the
rules of any applicable stock exchange or regulatory authority to make any
announcement or disclosure relating to any matter the subject of this Agreement,
prior to making such announcement or disclosure, to the extent permitted by such
law or rules, the Disclosing Party shall give the other parties (Non Disclosing
Parties) at least 2 Business Days notice and shall consult with the Non
Disclosing Parties regarding the form and content of the announcement or
disclosure.
11.5
Liability: For the avoidance of doubt, the liability of each party to this
agreement to any other party is limited (save as required by law) to the extent
expressly provided for in this agreement.

11.6
Variation: Subject to paragraph 2.18 of schedule three, no variation of this
agreement shall be valid unless it is in writing and signed by or on behalf of
each of the parties hereto, provided as follows:

(a)
The Ausco Shareholders alone may, if an 80% majority of Ausco Shareholders
agree, amend the provisions of schedule two, provided that such amendment does
not impose an obligation on any party save for Ausco, an Ausco Shareholder or
the Ausco Board. If schedule two is amended pursuant to this clause, the
amendment shall be deemed effective upon Ausco delivering the amended schedule
to all parties to this agreement.

(b)
The Holdco Shareholders alone may, if an 85% majority of the Holdco Shareholders
agree, amend the provisions of schedule three, provided that such amendment does
not impose an obligation on any party save for Holdco, a Holdco Shareholder or
the Holdco Board. If schedule three is amended pursuant to this clause, the
amendment shall be deemed effective upon Holdco delivering the amended schedule
to all parties to this agreement.

11.7
Requirements of Trustee: To the extent that any Trustee has any legal
requirements, either by way of statute or a deed of trust, the parties to this
agreement agree to use reasonable endeavours to accommodate such legal
requirements.

11.8
No waiver: The failure to exercise or delay in exercising a right or remedy
under this agreement shall not constitute a waiver of the right or remedy or a
waiver of any other rights or remedies and no single or partial exercise of any
right or remedy under this agreement shall prevent any further exercise of the
right or remedy or the exercise of any other right or remedy.

11.9
Rights and remedies cumulative: The rights and remedies contained in this
agreement are cumulative and not exclusive of any rights or remedies provided by
law.

11.10
Assignment: No party shall assign or transfer or purport to assign or transfer
any of its rights or obligations under this agreement, except as expressly
permitted herein.

11.11
Full agreement: This agreement contains a final and complete integration of all
prior expressions by the parties with respect to the subject matter of this
agreement and constitutes the entire agreement between the parties with respect
to the subject matter of this agreement, superseding all prior oral or written
understandings.

11.12
Further assurances: The parties shall each execute and deliver such further and
other documents and instruments and do such further and other things as may be
necessary to implement and carry out the intent of this agreement.





--------------------------------------------------------------------------------




11.13
Counterparts: This agreement may be executed in any number of counterparts each
of which when executed and delivered (including by way of facsimile) shall be an
original, but all the counterparts together shall constitute one and the same
instrument.

11.14
Notices: Each notice, agreement and other communication (each a communication)
to be given, delivered or made under this agreement is to be in writing but may
be sent by personal delivery, post (by airmail if to another country) or
facsimile. Each communication is to be sent to the address of the relevant party
set out below or to any other address from time to time designated for that
purpose by at least five working days' prior notice to the other parties. The
initial address details of the parties are set out in schedule four.

11.15
Service: A communication under this agreement will only be effective:

(a)
in the case of personal delivery, when delivered;

(b)
if posted locally or delivered to a document exchange, 3 Business Days in the
place of receipt, after posting or delivery;

(c)
if posted or delivered overseas, 10 Business Days in the place of receipt, after
posting by airmail;

(d)
if made by facsimile, upon production of a transmission report by the machine
from which the facsimile was sent which indicates that the correct number of
pages was sent to the facsimile number of the recipient designated for the
purpose of this agreement,

provided that any communication received or deemed received after 5pm or on a
day which is not a Business Day in the place to which it is delivered, posted or
sent shall be deemed not to have been received until the next Business Day in
that place.
11.16
Governing law: This agreement shall be governed by and construed and interpreted
in accordance with the laws of New Zealand and each party submits to the
exclusive jurisdiction of the courts of New Zealand. Each party irrevocably
waives any objection which it might at any time have to the courts of New
Zealand being nominated as the forum to hear and determine any proceedings and
to settle any disputes and agrees not to claim that the courts of New Zealand
are not a convenient or appropriate forum.

































--------------------------------------------------------------------------------




EXECUTION:
SIGNED by SAS TRUSTEE CORPORATION by its attorneys in the presence of:


/s/ Jeremy Don
Signature of attorney
 
Jeremy Don
Name of attorney



/s/ Richard Hedley
Signature of attorney
 
Richard Hedley
Name of attorney



/s/ Ren Huang
Signature of witness
 
Ren Huang
Name of witness


Analyst
Occupation
Sydney
City/town of residence



SIGNED by RAYONIER CANTERBURY LLC by:
/s/ Timothy H. Brannon
Signature of officer
 
Timothy H. Brannon
Name of officer



/s/ Paul Nicholls
Signature of officer
 
Paul Nicholls
Name of officer











--------------------------------------------------------------------------------




SIGNED by RAYONIER NEW ZEALAND LIMITED by:
/s/ Timothy H. Brannon
Signature of director
 
Timothy H. Brannon
Name of director



/s/ Paul Nicholls
Signature of director
 
Paul Nicholls
Name of director





SIGNED by MATARIKI FORESTRY GROUP by:
/s/ Martin Smith
Signature of director
 
Martin Smith
Name of director



/s/ Paul Nicholls
Signature of director
 
Paul Nicholls
Name of director



























--------------------------------------------------------------------------------




SIGNED by MATARIKI FORESTS AUSTRALIA PTY LIMITED by:
/s/ Gregory Henry Roder
Signature of director/authorised signatory
 
Gregory Henry Roder
Name of director/authorised signatory



/s/ Leroy James Langeveld
Signature of witness
 
Leroy James Langeveld
Name of witness


Solicitor
Occupation
Auckland
City/town of residence



SIGNED by MATARIKI FORESTRS by:
/s/ Martin Smith
Signature of director
 
Martin Smith
Name of director



/s/ Paul Nicholls
Signature of director
 
Paul Nicholls
Name of director























--------------------------------------------------------------------------------




SIGNED by AMP CAPITAL INVESTORS LIMITED on behalf of the INFRASTRUCTURE TRUST
NO.1 by its attorney in the presence of:
/s/ Gerald Naughton
Signature of attorney
 
Gerald Naughton
Name of attorney



/s/ Steven Reese Gosper
Signature of attorney
 
Steven Reese Gosper
Name of attorney



/s/ Carol Tutty
Signature of witness
 
Carol Tutty
Name of witness


 
Occupation
 
City/town of residence

































--------------------------------------------------------------------------------




SIGNED by AMP CAPITAL INVESTORS LIMITED on behalf of the REST INFRASTRUCTURE
TRUST by its attorney in the presence of:
/s/ Gerald Naughton
Signature of attorney
 
Gerald Naughton
Name of attorney



/s/ Steven Reese Gosper
Signature of attorney
 
Steven Reese Gosper
Name of attorney



/s/ Carol Tutty
Signature of witness
 
Carol Tutty
Name of witness


 
Occupation
 
City/town of residence

































--------------------------------------------------------------------------------




SIGNED by AMP INVESTMENT SERVICES PTY LIMITED on behalf of the INFRASTRUCTURE
EQUITY FUND by its attorney in the presence of:
/s/ Gerald Naughton
Signature of attorney
 
Gerald Naughton
Name of attorney



/s/ Steven Reese Gosper
Signature of attorney
 
Steven Reese Gosper
Name of attorney



/s/ Carol Tutty
Signature of witness
 
Carol Tutty
Name of witness


 
Occupation
 
City/town of residence

































--------------------------------------------------------------------------------




SIGNED by AMP INVESTMENT SERVICES PTY LIMITED on behalf of the AMP CAPITAL
GLOBAL INFRASTRUCTURE FUND NO. 2 by its attorney in the presence of:
/s/ Gerald Naughton
Signature of attorney
 
Gerald Naughton
Name of attorney



/s/ Steven Reese Gosper
Signature of attorney
 
Steven Reese Gosper
Name of attorney



/s/ Carol Tutty
Signature of witness
 
Carol Tutty
Name of witness


 
Occupation
 
City/town of residence

































--------------------------------------------------------------------------------






SIGNED by WAIMARIE FORESTS PTY LIMITED by:
/s/ Mason Browne
Signature of director
 
Mason Browne
Name of director



/s/ Liane Luke
Signature of director
 
Liane Luke
Name of director





SIGNED by WAIMARIE FORESTS PTY LIMITED by:
/s/ Kimberly Tara
Signature of director
 
Kimberly Tara
Name of director



/s/ Liane Luke
Signature of director
 
Liane Luke
Name of director

























--------------------------------------------------------------------------------




SCHEDULE ONE
SHAREHOLDER DETAILS1 
PART 1
AUSCO
Ausco Shareholders
Percentage of Ausco Shares


STC
41.65%
ITN
20.17%
RIT
10.00%
IEF
25.06%
GIF
3.12%



PART B
HOLDCO
Holdco Shareholders
Percentage of Holdco Shares (and Relevant Proportion)
Ausco (for Holdco Class A Shares and Holdco Redeemable Shares)
39%
RCL (for Holdco Class B Shares and Holdco Redeemable Shares)
26%
WFL (for Holdco Class C Shares and Holdco Redeemable Shares)
35%



PART C
TREECO
Treeco Shareholder
Percentage Treeco Shares


Holdco
100%















1 Note this schedule is to be updated in accordance with clause 5.4.





--------------------------------------------------------------------------------




SCHEDULE TWO
GOVERNANCE OF AUSCO
1.
INTERPRETATION

1.1
Definitions: For the purpose of this schedule:

Adjusted Voting Proportion means, in relation to an Appointing Party, the
percentage proportion of the Voting Shares owned by it.
Appointing Party means, in relation to a Director, the Entitled Party that
appointed that Director in accordance with clause 2.1 of this schedule.
Board means the board of directors of Ausco.
Company means Ausco.
Director means a director of Ausco.
Entitled Party means:
(a)
a Shareholder who is not part of the Investor Group; or

(b)
the Investor Group.

Share means an ordinary share in Ausco.
Shareholder means a shareholder of Ausco.
Voting Proportion means, in relation to an Appointing Party, the percentage
proportion of Shares owned by it.
Voting Shares means the Shares owned by the Entitled Parties qualified to
appoint a Director pursuant to clause 2.1 of this schedule.
2.
COMPOSITION AND PROCEEDINGS OF THE BOARD

2.1
Number of directors: The maximum number of Directors shall be three, unless the
Shareholders unanimously agree otherwise, appointed as follows:

(a)
where there are three or less Entitled Parties, each Entitled Party shall be
entitled to appoint one Director, provided that each such Entitled Party owns
more than 20% of the Shares in the Company; or

(b)
where there are more than three Entitled Parties, the three Entitled Parties
with the largest respective holdings in the Company shall each be entitled to
appoint one Director provided that each such Entitled Party owns more than 20%
of the Shares in the Company.

2.2
Removal of Directors appointed: A Director may only be removed by his or her
Appointing Party.

2.3
Board resolutions: Except as provided in this agreement, resolutions of the
Board shall be deemed to be passed if approved by a majority of Directors voting
thereon.

2.4
Quorum: A quorum of any meeting of the Board must include each Director.









--------------------------------------------------------------------------------




2.5
Adjournment: If within 30 minutes after the time appointed for a meeting of the
Board a quorum is not present the meeting is adjourned for 14 days to the same
time and place unless otherwise agreed by all Directors. At least seven days
notice of the adjourned meeting must be given, and the notice must include a
statement that it is given pursuant to this clause. If at the adjourned meeting
a quorum is not present within 30 minutes after the time appointed for the
meeting the Director or Directors present are a quorum.

2.6
Directors' voting rights: At a meeting of the Board, each Director shall be
entitled to exercise a percentage of the votes which may be cast at that meeting
equal to the Voting Proportion of that Director's Appointing Party, provided
that if one or more Entitled Parties are not qualified to appoint a Director
pursuant to clause 2.1 of this schedule, each Director shall be entitled to
exercise a percentage of the votes which may be cast at the meeting equal to the
Adjusted Voting Proportion of that Director's Appointing Party.

2.7
Interested Directors: Except as provided in this agreement, a Director who has a
material personal interest in a transaction entered into or to be entered into
by the Company may not vote on any matter related to the transaction, but shall
be included in the quorum of Directors considering the transaction.

2.8
Regularity of Board Meetings: Meetings of the Directors shall be held at regular
intervals as shall be determined by the Board at such place or places as the
Board may from time to time determine.

2.9
Telephone meetings: Meetings of the Board may be held with one or more Directors
participating by telephone.

2.10
Chairperson: The Board shall appoint a chairperson. A new chairperson shall be
elected on an annual basis. The chairperson shall not have a casting vote.

2.11
Responsibility for management: The Board shall be responsible for the overall
guidance and direction of the Company. Subject to complying with their duties as
directors, when exercising powers or performing duties, each Director may have
regard to the interests of his/her appointing Shareholder.

2.12
Board responsible for all matters: Save to the extent that Shareholder approval
is required by law, all decisions relating to the Company shall be made by the
Board, by a simple majority.

2.13
Exercise of votes at Holdco level: In voting the Company's Holdco Shares in
relation to a matter, the Board shall ensure that vote reflects proportionately
the votes of the Directors on that matter. By way of example (without
limitation):

Scenario 1:
There are three Shareholders, as follows:
(i)
Shareholder A (30%);

(ii)
Shareholder B (40%); and

(iii)
Shareholder C (30%).

Shareholders B and C comprise the Investor Group. Shareholder A and the Investor
Group are each qualified to appoint a Director pursuant to clause 2.1(a).


If the Directors appointed by the Investor Group vote in favour of a matter, and
the Director appointed by Shareholder A votes against, the Board shall ensure
that the Holdco Shares owned by Ausco are voted to reflect the Voting Proportion
of each of Shareholder A and the Investor Group (ie, 70% of the Holdco Shares
shall be voted in favour of the matter, and 30% against).






--------------------------------------------------------------------------------




Scenario 2:
There are four Shareholders, as follows:
(i)
Shareholder A (10%);

(ii)
Shareholder B (25%);

(iii)
Shareholder C (25%); and

(iv)
Shareholder D (40%).

Shareholders B and C together form the Investor Group. The Investor Group and
Shareholder D are each qualified to appoint a Director pursuant to clause 2.1 of
this schedule. Shareholder A is not entitled to appoint a Director pursuant to
clause 2.1 of this schedule.
If the Directors appointed by the Investor Group vote in favour of a matter, and
the Director appointed by Shareholder D votes against, the Board shall ensure
that the Holdco Shares owned by Ausco are voted to reflect the Adjusted Voting
Proportion of each of the Investor Group and Shareholder D (ie, 55.56% of the
Holdco Shares shall be voted in favour of the matter, and 44.44% against).
2.14
Indemnity on removal of Director: Any Appointed Party removing a director shall
be responsible for and agrees with the Company and the other Entitled Parties to
indemnify the other Entitled Parties and the Company against all losses,
liabilities and costs which the other Entitled Parties or the Company may incur
arising out of, or in connection with, any claim by the director for wrongful or
unfair dismissal or redundancy or other compensation arising out of the
director's removal or loss of office.

2.15
Matters requiring supermajority consent: Any decision relating to any of the
following matters of the Company shall require the consent of a supermajority of
the Board, being 80% of the votes to be cast by the Board:

(a)
any change in the capital structure of the Company, issue, division, subdivision
or consolidation of Shares, the change to the rights attaching to Shares, or the
creation of any options to subscribe for or acquire Shares, save to the extent:

(i)
that a decision in relation to such change has been reserved to Shareholders, or
excluded from the requirement for Shareholder approval, in accordance with
clause 2.16 of this schedule;

(ii)
contemplated in clause 5.8 of the agreement;

(b)
any change to the distribution policy set out in the agreement or any other
distribution of the Company's assets;

(c)
approval or amendment of annual operating plans or budgets or any activity
outside the scope of the annual budget of the Company;

(d)
any transaction by the Company with any Shareholder or any related Company of a
Shareholder;

(e)
any change in the accounting policies or the Company's auditors, bankers,
accounting reference date or bank mandates;

(f)
the making, granting or allowing of any claim, disclaimer, surrender, election
or consent for taxation purposes in connection with the Company; or

(g)
appointing any committee of the Board or delegating any of the powers of the
Board to any committee.





--------------------------------------------------------------------------------




2.16
Shareholder approval: The following matters must be approved by 80% of
Shareholders following approval by a simple majority of the Board:

(a)
the offer of any new shares or securities to Shareholders, other than:

(i)
on a pro-rata basis; or

(ii)
pursuant to clause 5.7 of the agreement,

(b)
the acquisition of, or an agreement to acquire, whether contingent or not,
assets (other than assets owned by Holdco or its subsidiaries) the value of
which is more than 20% of the value of the Company's assets before the
acquisition (excluding assets owned by Holdco; or

(c)
the disposition of, or an agreement to dispose of, whether contingent or not,
assets (other than assets owned by Holdco or its subsidiaries) the value of
which is more than 20% of the value of the Company's assets before the
disposition (excluding assets owned by Holdco); or

(d)
a transaction that has or is likely to have the effect of the Company acquiring
rights or interests or incurring obligations or liabilities (including
contingent liabilities) the value of which is more than 20% of the value of the
Company's assets before the transaction (excluding assets owned by Holdco); or

(e)
any alteration to, or revocation of, the constitution; or

(f)
the merger, amalgamation, liquidation or winding up of the Company; or

(g)
any acquisition by the Company of any part of the issued share capital or of the
assets and undertaking of another company (other than Holdco or its
subsidiaries).

3.
DISTRIBUTIONS

3.1
Profits to be distributed: Subject to the requirements of the Corporations Act,
the full amount of the Company's profits available for distribution shall be
distributed on a quarterly basis or as and when the Board determines fit.

4.
ENFORCEMENT OF COMPANY'S RIGHTS

4.1
Actions against Shareholders: Any right of action which the Company may have in
respect of breach or alleged breach of any agreement between the Company and a
Shareholder or related company of a Shareholder shall be prosecuted by the
Directors of the Company appointed by the Appointing Party or Appointing Parties
representing the Shareholder or Shareholders (as the case may be) which are not,
or whose related company is not, responsible for the breach. Those Directors
shall have full authority on behalf of the Company to negotiate, litigate and
settle any claim arising out of the breach or exercise any right of termination
arising out of the breach and the Shareholders shall take all steps within their
power to give effect to the provisions of this clause.

5.
RECORDS AND FINANCIAL INFORMATION

5.1
Financial year: Each financial year of the Company shall end on 31 December
unless otherwise determined by the Board.

5.2
Books and records: The Board shall procure the Company to maintain accurate and
complete books, records, accounts, statements and documents of the operation
business and financial affairs of the Company, all of which shall be available
to the Board for the purpose of inspection and making copies and taking
extracts.





--------------------------------------------------------------------------------




5.3
Financial statements: The Shareholders shall procure that the Board arranges for
the preparation of audited annual financial statements. These financial
statements, accompanied by the report of the Auditors thereon, shall be prepared
and delivered to each of the Shareholders as soon as is practicable after the
end of each financial year of the Company, and in any case, within the time
frame required by the Corporations Act.

5.4
Additional financial information: The Company will prepare and deliver to each
of the Shareholders such further or other reports and statements concerning the
operation, business and financial affairs of the Company as is required by the
Corporations Act, or as the Board may from time to time consider necessary or
advisable.























































--------------------------------------------------------------------------------




SCHEDULE THREE
GOVERNANCE OF HOLDCO AND ITS SUBSIDIARIES
1.
INTERPRETATION

1.1
Definitions: For the purpose of this schedule:

Adjusted Voting Proportion has the meaning set out in clause 1.1 of schedule
two.
Appointing Party means:
(a)
in relation to a Class A Director, the party that appointed that Class A
Director in accordance with clause 2.1(a) of this schedule;

(b)
in relation to a Class B Director, the party that appointed that Class B
Director in accordance with clause 2.1(b) of this schedule; and

(c)
in relation to a Class C Director, the party that appointed that Class C
Director in accordance with clause 2.1(c) of this schedule.

Board means the board of directors of Holdco, Treeco, or any other Direct
Subsidiary of Holdco, as the case may be.
Company means Holdco, Treeco, MFT or any other Direct Subsidiary of Holdco, as
the case may be.
Constitution means the constitution of the Company from time to time.
Direct Subsidiary means a subsidiary within the meaning of section 5(1)(a) of
the Companies Act.
Director means a director of Holdco, Treeco, or any other subsidiary of Holdco,
as the case may be.
Independent Chairperson means a person appointed as the independent chairperson
of the Company in accordance with the Constitution.
MFT means Matariki Forests Trading Limited, a wholly owned subsidiary of Treeco.
Shares means an ordinary share (of whatever Class) in Holdco, Treeco, MFT or any
other subsidiary of Holdco, as the case may be.
Shareholder means a shareholder of Holdco, Treeco, MFT or any other subsidiary
of Holdco, as the case may be.
Voting Proportion has the meaning set out in clause 1.1 of schedule two.




















--------------------------------------------------------------------------------




2.
COMPOSITION AND PROCEEDINGS OF THE BOARD

2.1
Number of directors: The maximum number of directors of the Company shall be
five (excluding the Independent Chairperson). The directors (excluding the
Independent Chairperson) shall be appointed as follows:

(a)
the Holdco Class A Shareholders shall appoint as Directors no more than two of
the persons who are appointed as the Ausco Directors in accordance with clause
2.1 of schedule two (Class A Directors);

(b)
a majority of the Holdco Class B Shareholders shall be entitled to appoint two
directors (Class B Directors);

(c)
a majority of the Holdco Class C Shareholders shall be entitled to appoint one
directors (Class C Directors).

The Independent Chairperson (if appointed) shall be appointed in accordance with
the Constitution.
2.2
Board resolutions: Except as provided in this agreement, resolutions of the
Board shall be deemed to be passed if approved by a majority of the votes of
Directors voting thereon. For the avoidance of doubt, the Independent
Chairperson (if appointed) shall not be entitled to vote on a resolution of the
Board (as prescribed by the Constitution).

2.3
Quorum: A quorum of any meeting of the Board must include each of the Class A
Directors, at least one Class B Director and the Class C Director.

2.4
Adjournment: If within 30 minutes after the time appointed for a meeting of the
Board a quorum is not present the meeting is adjourned for 14 days to the same
time and place unless otherwise agreed by all Directors. At least seven days
notice of the adjourned meeting must be given, and the notice must include a
statement that it is given pursuant to this clause. If at the adjourned meeting
a quorum is not present within 30 minutes after the time appointed for the
meeting the Director or Directors present are a quorum.

2.5
Directors' voting rights: At a meeting of the Board:

(a)
Each Class A Director may exercise a percentage of the votes which may be cast
at that meeting calculated in accordance with the following formula:

A=BxC
A means the percentage of votes to be exercised by a Class A Director
B means the Voting Proportion or Adjusted Voting Proportion (as the case may be)
of the Appointing Party of that Class A Director; and
C means the percentage of the Shares (of any class) held by the Holdco Class A
Shareholders.
(b)
The Class B Directors shall be entitled to exercise a percentage of the votes
which may be cast at that meeting equal to the percentage of the Shares held by
the Holdco Class B Shareholders.

(c)
The Class C Director shall be entitled to exercise a percentage of the votes
which may be cast at that meeting equal to the percentage of the Shares held by
the Holdco Class C Shareholders.

For the avoidance of doubt, the Independent Chairperson (if appointed) shall not
have any right to exercise a vote at a meeting of the Board.
2.6
Interested Directors: Except as provided in this agreement including in clause
4.1 below, a Director (other than the Independent Chairperson, if appointed) who
is Interested (as defined in the Companies Act) in a





--------------------------------------------------------------------------------




transaction entered into or to be entered into by the Company may vote on any
matter related to the transaction, and shall be included in the quorum of
Directors considering the transaction.
2.7
Regularity of Board Meetings: Meetings of the Directors shall be held at regular
intervals as shall be determined by the Board but not less frequently than at
two monthly intervals at such place or places as the Board may from time to time
determine.

2.8
Telephone meetings: Meetings of the Board may be held with one or more Directors
participating by telephone.

2.9
Chairperson: If the Board has not appointed an Independent Chairperson, the
chairperson of the Board shall alternate annually between the Class A Directors
and the Class B Directors. The chairperson shall not have a casting vote.

2.10
Responsibility for management: The Board shall be responsible for the overall
guidance and direction of the Company. When exercising powers or performing
duties, each Director may act in what the director believes is in the best
interests of his/her appointing Shareholder, even though it may not be in the
best interests of the Company.

2.11
Indemnity on removal of Director: Any Holdco Shareholder removing a director
shall be responsible for and agrees with the Company and the other Holdco
Shareholders to indemnify the other Shareholders and the Company against all
losses, liabilities and costs which the other Shareholders or the Company may
incur arising out of, or in connection with, any claim by the director for
wrongful or unfair dismissal or redundancy or other compensation arising out of
the director's removal or loss of office.

2.12
Matters requiring supermajority consent: Subject to clauses 2.13, 2.14 and 2.15
of this schedule) any decision relating to any of the following matters of the
Company shall require the consent of a supermajority of the Board, being 85% of
the votes to be cast by the Board:

(a)
the issue by the Company of any debenture or loan stock (whether secured or
unsecured) or the creation of any mortgage, security interest, charge, lien,
encumbrance or other third party right over any of the Company's assets or the
giving by the Company of any guarantee or indemnity to or becoming surety for
any third party;

(b)
any change in the capital structure of the Company, issue, buyback,
cancellation, division, subdivision or consolidation of Shares, the redemption
of any Holdco Redeemable Shares, the change to the rights attaching to such
Shares or Holdco Redeemable Shares, the creation of any options to subscribe for
or acquire Shares or the creation of any new Class of Shares;

(c)
any change to the distribution policy set out in the agreement or any other
distribution of the Company's assets;

(d)
pursuit or settlement by the Company of any litigation with a potential value in
excess of $5 million;

(e)
appointment of any senior management employee of the Company (being an employee
whose annual remuneration exceeds $250,000) or alteration or approval of any
remuneration or other benefits of any senior management employee (where such
alteration or approval represents actions outside or beyond the ordinary
increases made in accordance with established review polices implemented by the
Company from time to time);

(f)
approval or amendment of annual operating plans or budgets or any activity
outside the scope of the annual operating plan or budget of the Company;

(g)
any change in the nature of the Company's business;





--------------------------------------------------------------------------------




(h)
the making of any loan by the Company or the creation, amendment to, renewal or
extension of any borrowings by the Company (other than normal trade credit);

(i)
the acquisition or construction or lease of items of tangible or intangible
property other than in accordance with the approved annual operating plans or
budgets;

(j)
any transaction by the Company with any Shareholder or with any related company
of a Shareholder;

(k)
any obligation of the Company which could involve the payment by it, in cash or
otherwise, of amounts in excess of amounts approved under the Management
Agreements or any approval of a proposal in accordance with schedule 3
"Manager's Authority" of either of the Management Agreements;

(l)
the assignment, sale or other disposal in any 12 month period of any asset or
related group of assets (other than stumpage and logs) of the Company having a
net book value in aggregate of NZD$1,000,000 or more, other than in accordance
with the approved annual operating plans or budgets;

(m)
any change in the accounting policies or the Company's auditors, bankers,
accounting reference date or bank mandates;

(n)
the granting or entering into any licence, agreement or arrangement concerning
any part of the name of the Company or any of its intellectual property rights;

(o)
the making, granting or allowing of any claim, disclaimer, surrender, election
or consent for taxation purposes;

(p)
appointing any committee of the board or delegating any of the powers of the
board to any committee;

(q)
entry into any contract other than on arms length terms;

(r)
an amendment to a Management Agreement;

(s)
termination of a Management Agreement, other than:

(i)
for material breach in accordance with its terms;

(ii)
for failure by RNZ to obtain approval for an assignment of the relevant
Management Agreement by RNZ;

(iii)
in the circumstances set out in clause 14.1(d) of the Management Agreement; or

(iv)
pursuant to the automatic termination rights contained in clause 14.2 of the
relevant Management Agreement.





















--------------------------------------------------------------------------------




2.13
Management Agreement: Any decision relating to termination of a Management
Agreement:

(a)
for material breach in accordance with its terms;

(b)
for failure by RNZ to obtain approval for an assignment of the relevant
Management Agreement by RNZ; or

(c)
in the circumstances set out in clause 14.1(d) of the Management Agreement; or

(d)
pursuant to the automatic termination rights contained in clause 14.2 of the
relevant Management Agreement,

including any decision to bring proceedings in respect of that material breach
or failure, or decision as to the conduct of such proceedings, shall require the
consent of all Class A Directors and the Class C Director. For the avoidance of
doubt, the Class B Directors shall not be entitled to vote on any such decision.
2.14
Proceedings if Company is in financial distress: If an "Event of Default" or
"Event of Review'' (however defined) occurs under any debt facility agreement,
for which the indebtedness owned ranks in priority to the debt owed under the
Investor Loan Facility, the Board shall be entitled to resolve, by a simple
majority, to raise equity (on a pro-rata basis) amongst existing Shareholders
and Classes of shares already on issue, and/or to incur further debt on behalf
of the Company. If, as a result of Shares being issued pursuant to this clause,
RCL's Relevant Proportion is diluted below 20%, the minimum Relevant Proportion
of RCL which gives rise to termination rights under clause 14.2(a) of the
Management Agreements shall be deemed to be reduced to the Relevant Proportion
that RCL holds following the issue of Shares pursuant to this clause 2.14.

2.15
Shareholder approval: The following matters (which for the avoidance of doubt
exclude any issue of securities) must be approved by 85% of Shareholders
following approval by a simple majority of the Board:

(a)
the acquisition of, or an agreement to acquire, whether contingent or not,
assets the value of which is more than 20% of the value of the Company's assets
before the acquisition; or

(b)
the disposition of, or an agreement to dispose of, whether contingent or not,
assets the value of which is more than 20% of the value of the Company's assets
before the disposition; or

(c)
a transaction that has or is likely to have the effect of the Company acquiring
rights or interests or incurring obligations or liabilities, including
contingent liabilities, the value of which is more than 20% of the value of the
Company's assets before the transaction; or

(d)
any alteration to, or revocation of, the constitution; or

(e)
any arrangement for any joint venture or partnership; or

(f)
the merger, amalgamation, liquidation or winding up of the Company; or

(g)
any acquisition by the Company of any part of the issued share capital or of the
assets and undertaking of another company or entity;

(h)
an application for quotation of any shares or other securities of the Company on
any securities exchange.









--------------------------------------------------------------------------------




2.16
Matters undertaken by indirect subsidiaries: If any of the matters referred to
in clauses 2.12 or 2.15 are to be undertaken by any subsidiary of Treeco (other
than MFT) then such matter shall require the consent of:

(a)
a supermajority of the Board of Treeco being 85% of the votes to be cast by the
Board if the matter is of the type referred to in clause 2.12; or

(b)
85% of the Shareholders of Treeco following approval by a simple majority of the
Board if the matter is of the type referred to in clause 2.15.

2.17
Independent Chairperson's Deed of Appointment: Any person appointed as the
Independent Chairperson shall immediately sign a Deed of Appointment in the form
attached as schedule six.

2.18
Amendment of Independent Chairperson's Deed of Appointment: Any amendment to the
form of the Independent Chairperson's Deed of Appointment (for the incumbent
Independent Chairperson or a new Independent Chairperson) must be approved by
majority Board resolution.

2.19
Remuneration of Independent Chairperson: The Independent Chairperson (if
appointed) shall be entitled to remuneration for his or her services together
with reimbursement for travel, accommodation, meals and any other reasonable
out-of­ pocket expenses incurred in acting as Independent Chairperson. The level
of remuneration for the Independent Chairperson (if appointed) shall be
determined from time to time by the Board (excluding the Independent
Chairperson).

3.
DISTRIBUTIONS

3.1
Profits to be distributed: The full amount of the Company's profits available
for distribution (within the meaning of section 2 of the Companies Act) in
respect of each financial year during the term of this agreement after the
provision of working capital and making such transfers to reserves and
provisions as in the opinion of the Board ought reasonably to be made, shall be
distributed by the Company to the Shareholders by way of distributions on a
quarterly basis, or as and when the Board determines fit.

4.
ENFORCEMENT OF COMPANY'S RIGHTS

4.1
Actions against Shareholders: Any right of action which the Company may have in
respect of breach or alleged breach of any agreement between the Company and a
Shareholder or related company of a Shareholder (including, without limitation,
the Management Agreements and the RNZ SPA) shall be prosecuted by the Directors
of the Company appointed by the Appointing Party or Appointing Parties
representing the Shareholder or Shareholders (as the case may be) which are not,
or whose related company is not, responsible for the breach. Those Directors
shall have full authority on behalf of the Company to negotiate, litigate and
settle any claim arising out of the breach or exercise any right of termination
arising out of the breach and the Shareholders shall take all steps within their
power to give effect to the provisions of this clause.

5.
RECORDS AND FINANCIAL INFORMATION

5.1
Financial year: Each financial year of the Company shall end on 31 December
unless otherwise determined by the Board.

5.2
Books and records: The Board shall procure the Company to maintain accurate and
complete books, records, accounts, statements and documents of the operation
business and financial affairs of the Company, all of which shall be available
to the Board for the purpose of inspection and making copies and taking
extracts.







--------------------------------------------------------------------------------




5.3
Financial statements: The Shareholders shall procure that the Board will prepare
and deliver to each of the Shareholders financial statements in respect of the
Company consisting of a balance sheet, statement of cash flows and statement of
profit and loss, together with such other statements as are advisable, prepared
in accordance with generally accepted accounting principles, as follows:

(a)
unaudited monthly financial statements (which shall include a detailed balance
sheet, a detailed statements of profit and loss, and cashflow statements, with
comparison to budget and forecast) shall be prepared and delivered to each of
the Shareholders within 15 days after the end of each month; and

(b)
audited annual financial statements, accompanied by the report of the Auditors
thereon, shall be prepared and delivered to each of the Shareholders within
three months after the end of each financial year of the Company;

provided that all or any of the above requirements may, to the extent permitted
by applicable law, be waived by unanimous resolution of the Board.
5.4
Additional financial information: The Shareholders shall procure that the
Company will prepare and deliver to each of the Shareholders such further or
other reports and statements concerning the operation, business and financial
affairs of the Company as the Board may from time to time consider necessary or
advisable, it being the intent of the Shareholders that each of them shall be
kept fully and regularly informed regarding the Company.









































--------------------------------------------------------------------------------




SCHEDULE FOUR
ADDRESS DETAILS OF THE PARTIES
SAS TRUSTEE CORPORATION:
Address
RREEF Infrastructure Level 16,
Deutsche Bank Place Cnr
Hunter and Phillip Sts Sydney,
NSW, 2000
Australia
 
 
Attention:
Richard Hedley
 
 
Facsimile:
612 9249 9763
 
 
Email:
richard.hedley@rreef.com



RAYONIER CANTERBURY LLC AND RAYONIER NEW ZEALAND LIMITED:
Address
RNZ
Level5
Symonds Centre
49 Symonds Street
Auckland
 
 
Attention:
Paul Nicholls
 
 
Facsimile:
64 9 302 2318
 
 
Email:
pauI.nicholls@rayonier.com



MATARIKI FORESTS AUSTRALIA PTY LIMITED:
Address
RREEF Infrastructure Level 16,
Deutsche Bank Place Cnr
Hunter and Phillip Sts Sydney,
NSW, 2000
Australia
 
 
Attention:
Richard Hedley
 
 
Facsimile:
612 9249 9763
 
 
Email:
richard.hedley@rreef.com









--------------------------------------------------------------------------------




MATARIKI FORESTRY GROUP AND MATARIKI FORESTS:
Address
RNZ
Level5
Symonds Centre
49 Symonds Street
Auckland
 
 
Attention:
Paul Nicholls
 
 
Facsimile:
64 9 302 2318
 
 
Email:
pauI.nicholls@rayonier.com



Address
RREEF Infrastructure Level 16,
Deutsche Bank Place Cnr
Hunter and Phillip Sts Sydney,
NSW, 2000
Australia
 
 
Attention:
Richard Hedley
 
 
Facsimile:
612 9249 9763
 
 
Email:
richard.hedley@rreef.com



INVESTOR GROUP:
Address
AMP Capital Investors Limited
Level 24,33 Alfred Street
Sydney, NSW, 2000
Australia
 
 
Attention:
The Company Secretary
 
 
Facsimile:
612 9257 7178



















--------------------------------------------------------------------------------




WAIMARIE FORESTS PTY LIMITED
Address
C/o Grant Thornton
Level 17, 383 Kent Street
Sydney, NSW 2000
Australia
 
 
Attention:
Les Corder
 
 
Facsimile:
61 2 9299 4445
 
 
Email:
lcorder@grantthonton.com.au



With a copy to:
Liane Luke


C/o FourWinds Capital Management (US) Inc
60 State Street
37th Floor
Boston MA 02109
USA
 
 
Facsimile:
1 617 395 6861
 
 
Email:
Jluke@fourwindscm.com



PHAUNOS TIMBER FUND LIMITED
Address
Arnold House
St Julian's Avenue St Peter Port


Guernsey GY1 3NF
 
 
Attention:
Company Secretary
 
 
Facsimile:
44 0 1481 726725

With a copy to:
Liane Luke


C/o FourWinds Capital Management (US) Inc
60 State Street
37th Floor
Boston MA 02109
USA
 
 
Facsimile:
 617 395 6861
 
 
Email:
Jluke@fourwindscm.com





--------------------------------------------------------------------------------




SCHEDULE FIVE
FORM OF ACCESSION DEED
DEED dated
PARTIES    [    ] (Transferor)
[    ] (Transferee)
INTRODUCTION
(A)
The Transferor is a party to the Master Shareholder Agreement in relation to
Matariki Forests Australia Pty Limited, Matariki Forestry Group and Matariki
Forests originally dated 15 July 2005 (as amended, varied and restated from time
to time) (Shareholder Agreement).

(B)
The Transferor wishes to transfer to the Transferee [ ] ordinary shares [and [•]
redeemable shares) in [Ausco / Holdco) (Shares).

(C)
Under clause 5.1 of the Shareholder Agreement the Transferee is required to
execute this deed.

INTERPRETATION
In this deed, unless the context otherwise requires, terms defined in the
Shareholder Agreement shall have the same meaning in this deed.
OPERATIVE PROVISIONS
1.
With effect from the date of this deed:

a.
The Transferee becomes a ·party to the Shareholder Agreement as if it had been
named as an [Ausco Shareholder / Holdco Shareholder] in the Shareholder
Agreement and had executed it.

b.
The [Transferor / Ausco Shareholder] transfers a corresponding proportion of its
Debt Commitment, in accordance with clause 10.6 of the Investor Loan Facility.

2.
If the transfer contemplated by this deed requires approval under clauses 3.9,
or 4.8 of the Shareholder Agreement, the Transferor represents and warrants to
each of the Transferee, Ausco and Holdco that it has obtained the consent of RCL
as required by those clauses.

3.
The Transferee assumes all of the obligations of the Transferor under the
Shareholder Agreement. However, without limiting clause 4.7 of the Shareholder
Agreement, the Transferor is not released from any liability to the remaining
Holdco Shareholders and Ausco Shareholders existing as at the date of this deed
and relating to the period prior to the date of transfer of the Shares
(Remaining Shareholders).

4.
The parties acknowledge that the matters agreed by them in this deed are for the
benefit of, and may be relied on by, the Remaining Shareholders.

5.
Each of the Transferor and the Transferee represents and warrants to each of
Ausco and Holdco that the Transferor will not be in breach of clauses 3, 4 or 5
of the Shareholder Agreement following transfer of the Shares.

6.
The provisions of clauses 2, 4 and 5 are for the benefit of, and are intended to
be enforceable by, each of Ausco and Holdco under the Contracts (Privity) Act
1982.

7.
This deed shall be governed by, and construed in accordance with, the laws of
New Zealand, and the parties hereby submit to the exclusive jurisdiction of the
courts of New Zealand.





--------------------------------------------------------------------------------




SIGNED AS A DEED
SIGNED by [TRANSFEROR] by:
 
Signature of director
 
 
Name of director





 
Signature of director
 
 
Name of director





SIGNED by [TRANSFEREE] by:
 
Signature of director
 
 
Name of director





 
Signature of director
 
 
Name of director





















--------------------------------------------------------------------------------




SCHEDULE SIX
FORM OF DEED APPOINTMENT


PARTIES
MATARIKI FORESTRY GROUP, an unlimited liability company incorporated in New
Zealand having its registered office at Level 5, 49 Symonds Street, Auckland,
New Zealand (Holdco);
MATARIKI FORESTS, an unlimited liability company incorporated in New Zealand
having its registered office at Level 5, 49 Symonds Street, Auckland, New
Zealand (Treeco);
MATARIKI FORESTS TRADING LIMITED, a limited liability company incorporated in
New Zealand having its registered office at Level 5, 49 Symonds Street,
Auckland, New Zealand (MFT)
[            ] (Independent Chairperson)


INTRODUCTION
(A)
Holdco and Treeco (Companies), together with certain other parties, are each
party to the Master Shareholder Agreement relating to the Companies originally
dated 15 July 2005 (as amended, varied and restated from time to time)
(Shareholder Agreement).

(B)[
] has been appointed as the Independent Chairperson of each of the Companies,
and of MFT, in accordance with the constitution of each such company.

(C)
The parties wish to enter into this deed to set out the duties of the
Independent Chairperson.



OPERATIVE PROVISIONS
1.
Definitions: In this Deed:

Board means the board of directors of Holdco, Treeco or MFT, as the context
requires.
Company means Holdco, Treeco or MFT, as the context requires.
Group means Holdco. Treeco and MFT.
Manager means Rayonier New Zealand Limited.
2.
Duties of Independent Chairperson: The Independent Chairperson shall:

a.
chair all formal meetings of the Board (which, as a guide, will involve not less
than four physical Board meetings in Auckland, and eight Board meetings held by
teleconference);

b.
review Board agendas and papers (or any similar documentation), and provide
assistance to the Manager (where required) in relation to the preparation of
Board agenda and papers;

c.
guide the Board in implementing and maintaining good corporate governance
processes;

d.
meet at least annually with the auditors, forest valuers and bank consortium of
the Group;





--------------------------------------------------------------------------------




e.
meet at least monthly with the Manager (in addition to formal Board meetings) to
discuss any matters material to the Group;

f.
assist in high-level political or government representations (as appropriate)
from time to time; and

g.
undertake any additional work reasonably required by the Group to ensure that
the proceedings of the Board are run in an efficient and constructive manner.

3.
Time commitment of Independent Chairperson: The Independent Chairperson agrees
to devote 30 days (approximately) full-time equivalent work to his or her duties
per annum. This work may be spread out over any number of part days

4.
Remuneration of Independent Chairperson: The Independent Chairperson shall be
entitled to remuneration of $[    ] per annum for his or her services together
with reimbursement for travel, accommodation, meals and any other reasonable
out-of-pocket expenses incurred in acting as Independent Chairperson.

5.
No voting rights: The Independent Chairperson agrees that, whilst he or she will
be a director of the Company, he or she shall not have any right to exercise a
vote at a meeting of the Board.

6.
Compliance with Constitution and Shareholder Agreement: The Independent
Chairperson agrees to comply with the Constitution of the Company and the
Shareholder Agreement, to the extent that those documents refer to the duties
and obligations of the Independent Chairperson.

7.
Assignment: No party shall assign or transfer or purport to assign or transfer
any of its rights or obligations under this agreement, except as expressly
permitted herein.

8.
Governing Law: This deed shall be governed by, and construed in accordance with,
the laws of New Zealand, and the parties hereby submit to the exclusive
jurisdiction of the courts of New Zealand.



































--------------------------------------------------------------------------------




SIGNED AS A DEED
SIGNED by MATARIKI FORESTRY GROUP by:
 
Signature of director
 
 
Name of director





 
Signature of director
 
 
Name of director





SIGNED by MATARIKI FORESTS by:
 
Signature of director
 
 
Name of director





 
Signature of director
 
 
Name of director





















--------------------------------------------------------------------------------




SIGNED by MATARIKI FORESTS TRADING LIMITED by:
 
Signature of director
 
 
Name of director





 
Signature of director
 
 
Name of director







SIGNED by [    ] by in the presence of:
 
Signature
 
 
Name





 
Signature of witness
 
 
Name of witness


 
Occupation
 
City/town of residence





